Exhibit 10.2

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AND
INTERCREDITOR AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED AS OF FEBRUARY 12,
2013 AMONG SILICON VALLEY BANK (“SENIOR LENDER”), THE PURCHASERS (AS DEFINED
HEREIN), AND ACKNOWLEDGED BY OVERLAND STORAGE, INC. (“BORROWER”) TO THE
INDEBTEDNESS (INCLUDING INTEREST) OWED BY BORROWER PURSUANT TO THAT CERTAIN LOAN
AND SECURITY AGREEMENT DATED AS OF AUGUST 9, 2011 BY AND AMONG BORROWER AND
SENIOR LENDER, AS SUCH LOAN AND SECURITY AGREEMENT (SUBJECT TO THE TERMS OF THE
SUBORDINATION AGREEMENT) HAS BEEN AND HEREAFTER MAY BE AMENDED, SUPPLEMENTED,
RESTATED OR OTHERWISE MODIFIED FROM TIME TO TIME AND (SUBJECT TO THE TERMS OF
THE SUBORDINATION AGREEMENT) TO INDEBTEDNESS REFINANCING THE INDEBTEDNESS UNDER
THAT AGREEMENT AS CONTEMPLATED BY THE SUBORDINATION AGREEMENT; AND PURCHASER
IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE SUBORDINATION AGREEMENT.

AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

THIS AMENDED AND RESTATED NOTE PURCHASE AGREEMENT (“Agreement”) is made as of
the 1st day of November, 2013 by and among Overland Storage, Inc., a California
corporation (the “Company”), and the Purchasers set forth on the signature pages
affixed hereto (each a “Purchaser” and collectively the “Purchasers”).

Recitals

A.      The Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”); and

B.      The Company and the Initial Purchasers entered into that certain Note
Purchase Agreement dated as of February 12, 2013 (as amended as of March 5,
2013, the “Original Agreement”) pursuant to which the Initial Purchasers
purchased from the Company, and the Company sold and issued to the Initial
Purchasers, upon the terms and conditions stated in the Original Agreement,
convertible promissory notes in the form attached hereto as Exhibit A-1 (as
amended, restated, modified or supplemented from time to time, the “Initial
Notes”) in an aggregate principal amount equal to $13.25 million, which are
convertible into shares of the Company’s Common Stock;

C.      The principal amount of the Initial Notes held by each Initial Purchaser
as of the date hereof is set forth opposite each such Initial Purchaser’s name
on the signature pages attached hereto;

D.      The Additional Purchasers wish to purchase from the Company, and the
Company wishes to sell and issue to the Additional Purchasers, upon the terms
and conditions stated in this



--------------------------------------------------------------------------------

Agreement, convertible promissory notes in the form attached hereto as Exhibit
A-2 (as amended, restated, modified or supplemented from time to time, the
“Additional Notes”) up to an aggregate principal amount of $7 million, which
shall be convertible into shares of the Company’s Common Stock; and

E.      Contemporaneous with the execution of this Agreement, the parties hereto
will execute and deliver an Amended and Restated Registration Rights Agreement,
in the form attached hereto as Exhibit C (as amended, restated, modified or
supplemented from time to time, the “Registration Rights Agreement”), pursuant
to which the Company will agree to provide certain registration rights under the
Securities Act and the rules and regulations promulgated thereunder, and
applicable state securities laws.

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.      Definitions. In addition to those terms defined above and elsewhere in
this Agreement, for the purposes of this Agreement, the following terms shall
have the meanings set forth below:

“10-K” has the meaning set forth in Section 4.6.

“Acquisition Agreement” means that certain Acquisition Agreement dated as of
November 1, 2013 by and among the Company, Tandberg Data (Holdings) S.a.r.l. and
the entities identified on Schedule 1 thereto.

“Additional Note Majority” has the meaning set forth in Section 2.4(xiv).

“Additional Notes” has the meaning set forth in the Recitals.

“Additional Notes Closing” has the meaning set forth in Section 3.1(c).

“Additional Notes Closing Date” has the meaning set forth in Section 3.1(c).

“Additional Notes Maturity Date” means, with respect to any Additional Note, the
fourth anniversary of the Additional Notes Closing Date with respect to such
Additional Note.

“Additional Notes Purchase Price” means Seven Million Dollars ($7,000,000).

“Additional Purchaser” means a Purchaser of an Additional Note.

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common control with, such Person.

“Articles of Incorporation” has the meaning set forth in Section 4.3.

 

2



--------------------------------------------------------------------------------

“Bankruptcy Laws” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute, or under
any other applicable bankruptcy, insolvency or similar law now or hereafter in
effect.

“BDT Litigation” means the following patent infringement lawsuit: Overland
Storage, Inc. v. BDT AG, et al., Case No. 3:10 cv-1700-JLS-BLM, which was
initially filed in August 2010 (as amended in October 2010) in the United States
District Court for the Southern District of California (and the related
investigation pending in the U.S. International Trade Commission (Investigation
No. 337-TA-746)), against BDT AG, BDT Products, Inc., BDT-Solutions GmbH & Co.
KG; BDT Automation Technology (Zhuhai FTZ) Co., Ltd.; BDT de México, S. de R.L.
de C.V.; Dell Inc.; and formerly International Business Machines Corporation.

“Board” means the Company’s Board of Directors.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Bylaws” has the meaning set forth in Section 4.5.

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

“Change in Control” means the occurrence after the date hereof of any of (i) an
acquisition by an individual, legal entity or “group” (as described in Rule
13d-5(b)(1) promulgated under the Exchange Act) of effective control (whether
through legal or beneficial ownership of capital stock of the Company, by
contract or otherwise) of in excess of 50% of the voting securities of the
Company, (ii) the Company merges into or consolidates with or enters into any
share exchange or other business combination transaction with any other Person,
or any Person merges into or consolidates with or enters into any share exchange
or other business combination transaction with the Company and, after giving
effect to such transaction, the shareholders of the Company immediately prior to
such transaction own less than 50% of the aggregate voting power of the Company
or the successor entity of such transaction, (iii) the Company sells or
transfers all or any substantial portion of its assets to another Person (other
than a Subsidiary or other Person who assumes the Obligations), (iv) a
replacement at one time or within a one year period of more than one-half of the
members of the Board which is not approved by a majority of those individuals
who are members of the Board on the date hereof (or by those individuals who are
serving as members of the Board on any date whose nomination to the Board was
approved by a majority of the members of the Board who are members on the date
hereof), or (v) the execution by the Company of an agreement to which the
Company is a party or by which it is bound, providing for any of the events set
forth in clauses (i) through (iv) herein; provided that in no event shall the
Tandberg Acquisition or the issuance of shares in connection therewith
constitute a “Change in Control.”

 

3



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Code” means the Internal Revenue Code of 1986.

“Common Stock” means shares of the Company’s common stock, no par value,
together with any securities into which such shares may be reclassified, whether
by merger, charter amendment or otherwise.

“Company Average Closing Price” means, as of a particular date (the “Valuation
Date”), (a) the volume weighted average of the closing prices of one share of
Common Stock as reported on Nasdaq for the twenty (20) consecutive Trading Days
up to and including the Trading Day on the third Trading Day prior to the
Valuation Date; (b) if the Common Stock is then quoted on the National
Association of Securities Dealers, Inc. OTC Bulletin Board (the “Bulletin
Board”) or such similar quotation system or association, the volume weighted
average of the closing prices of one share of Common Stock as reported on the
Bulletin Board or such other quotation system or association for the twenty
(20) consecutive Trading Days up to and including the Trading Day on the third
(3rd) Trading Day prior to the Valuation Date; or (c) if the Common Stock is not
then listed on a national stock exchange or quoted on the Bulletin Board or such
other quotation system or association, the fair market value of one share of
Common Stock as of the Valuation Date, as determined in good faith by the Board
and the Required Holders. If the Common Stock is not then listed on a national
securities exchange, the Bulletin Board or such other quotation system or
association, the Board shall respond promptly, in writing, to an inquiry by a
Holder of a Note prior to the conversion of such Note hereunder as to the fair
market value of a share of Common Stock as determined by the Board. In the event
that the Board and the Required Holders are unable to agree upon the fair market
value in respect of subpart (c) hereof, the Company and the Required Holders
shall jointly select an appraiser, who is experienced in such matters. The
appraiser shall conduct a valuation of the fair market value of a share of
Common Stock and such valuation shall be the Company Average Closing Price. The
cost of such appraiser shall be borne equally by the Company (on the one hand)
and such Holders (on the other hand).

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the Securities Act) of the Company, after due inquiry.

 

4



--------------------------------------------------------------------------------

“Confidential Information” means trade secrets, confidential information and
know-how (including, but not limited to, ideas, formulae, compositions,
processes, procedures and techniques, research and development information,
computer program code, performance specifications, support documentation,
drawings, specifications, designs, business and marketing plans, and customer
and supplier lists and related information).

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Conversion Price” means, (i) with respect to the Initial Notes, the greater of
(a) $1.30 per share and (b) the closing bid price of the Common Stock on
February 12, 2013 and (ii) with respect to the Additional Notes, the greater of
$1.00 per share and (b) the closing bid price of the Common Stock on the day
immediately prior to the date hereof; provided that, with respect to the Initial
Notes and the Additional Notes, the Conversion Price shall be the Conversion
Price as last adjusted in accordance with Section 2.4 and in effect at the date
any Note or Notes are surrendered for conversion.

“Conversion Shares” means the shares of Common Stock issuable or issued upon the
conversion of the Notes or shares of Common Stock issuable or issued in payment
of interest on the Notes.

“Effective Date” means the date on which the initial Registration Statement is
declared effective by the SEC.

“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the SEC under the terms of the
Registration Rights Agreement.

“Environmental Laws” has the meaning set forth in Section 4.16.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Evaluation Date” has the meaning set forth in Section 4.27.

“Event of Default” has the meaning set forth in Section 8.

“Exchange Act” means the Securities Exchange Act of 1934 or any successor
statute, and the rules and regulations promulgated thereunder.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Holder or required to be withheld or deducted from a payment to a Holder,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Holder being organized under the laws

 

5



--------------------------------------------------------------------------------

of, or having its principal office or its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of such Holder with respect to an
applicable interest in a Note pursuant to a law in effect on the date on which
(i) such Holder acquires such interest in the Note (other than pursuant to an
assignment request by the Company under Section 2.6 or (ii) such Holder changes
its lending office, except in each case to the extent that, pursuant to
Section 2.5, amounts with respect to such Taxes were payable either to such
Holder's assignor immediately before such Holder became a party hereto or to
such Holder immediately before it changed its lending office, (c) Taxes
attributable to such Holder’s failure to comply with Section 2.5(g) and (d) any
U.S. federal withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Foreign Holder” means a Holder that is not a U.S. Person.

“GAAP” means generally accepted accounting principles set forth in opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, in each
case as the same are applicable to the circumstances as of the date of
determination.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Holder” or “Holders” means the Purchasers (as initial holders of the Notes) and
their respective permitted successors or assignees in whose name a Note is
registered.

“Indebtedness”, as applied to any Person, means (i) all indebtedness for
borrowed money, (ii) that portion of obligations with respect to Capital Leases
that is properly classified as a liability on a balance sheet in conformity with
GAAP, (iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money, (iv) any obligation
owed by such Person for all or any part of the deferred purchase price of
property or services, which purchase price is (a) due more than 90 days from the
date of incurrence of the obligation in respect thereof or (b) evidenced by a
note or similar written instrument, in each case, other than with respect to
service agreements entered into in the ordinary course of business, and (v) all
indebtedness secured by any Lien on any property or

 

6



--------------------------------------------------------------------------------

asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Transaction Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Initial Investor” means collectively, Cyrus Opportunities Master Fund II, Ltd,
a Cayman Islands exempted limited company, CRS Master Fund, L.P., a Cayman
Islands exempted limited partnership, Crescent 1, L.P., a Delaware limited
partnership, and Cyrus Select Opportunities Master Fund, Ltd., a Cayman Islands
exempted limited company.

“Initial Note Majority” has the meaning set forth in Section 2.4(xiii).

“Initial Notes” has the meaning set forth in the Recitals.

“Initial Notes Closing Date” means February 13, 2013.

“Initial Notes Maturity Date” means the fourth anniversary of the Initial Notes
Closing Date.

“Initial Notes Purchase Price” means Thirteen Million Two Hundred Fifty Thousand
Dollars ($13,250,000).

“Initial Purchaser” means a Purchaser of an Initial Note.

“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing;
(iii) copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).

“Interest Rate” has the meaning set forth in Section 2.2(i).

“Investment Representations” has the meaning set forth in Section 6.2(a).

“IRS” means the United States Internal Revenue Service.

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

 

7



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise), or
business of the Company and its Subsidiaries taken as a whole, (ii) the
legality, validity, enforceability or binding effect of the Transaction
Documents, or (iii) the ability of the Company to perform its obligations under
the Transaction Documents.

“Material Contract” means any contract, instrument or other agreement to which
the Company or any Subsidiary is a party or by which it is bound which has been
or is required to be filed as an exhibit to the SEC Filings pursuant to
Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

“Nasdaq” means The Nasdaq Capital Market.

“Notes” means, collectively, the Initial Notes and the Additional Notes.

“Obligations” means all obligations of every nature of each the Company and its
Subsidiaries from time to time owed to the Holders or any of them under the
Transaction Documents, whether for principal, interest, fees, expenses,
indemnification or otherwise.

“Original Agreement” has the meaning set forth in the Recitals.

“Other Connection Taxes” means, with respect to any Holder, Taxes imposed as a
result of a present or former connection between such Holder and the
jurisdiction imposing such Tax (other than connections arising from such Holder
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Transaction
Document, or sold or assigned an interest in any Transaction Document or Note).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.6).

“Permitted Encumbrances” means the following types of Liens:

(i)      Liens granted to Silicon Valley Bank to secure obligations of the
Company under the SVB Credit Agreement and any extension, renewal or refinancing
of such obligations permitted hereunder;

(ii)     Liens existing on the Initial Notes Closing Date disclosed to the
Purchasers in writing;

(iii)    Liens for taxes, fees, assessments or other government charges or
levies, either (i) not due and payable or (ii) being contested in good faith and
for which the Company

 

8



--------------------------------------------------------------------------------

maintains adequate reserves on its books, provided that no notice of any such
Lien has been filed or recorded under the Code;

(iv)     purchase money Liens (i) on equipment acquired or held by the Company
incurred for financing the acquisition of the equipment securing no more than
One Hundred Thousand ($100,000.00) in the aggregate amount outstanding, or
(ii) existing on equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the equipment;

(v)      Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to inventory, securing liabilities in the aggregate amount not
to exceed One Hundred Thousand Dollars ($100,000.00) and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

(vi)     Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(vii)    Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (i) through (vi), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;

(viii)   leases or subleases of real property granted in the ordinary course of
the Company’s business (or, if referring to another Person, in the ordinary
course of such Person’s business), and leases, subleases, non-exclusive licenses
or sublicenses of personal property (other than intellectual property) granted
in the ordinary course of the Company’s business (or, if referring to another
Person, in the ordinary course of such Person’s business);

(ix)     (i) non-exclusive licenses of Intellectual Property granted to third
parties in the ordinary course of business, and (ii) exclusive licenses of
intellectual property in exchange for fair value as reasonably determined by the
Company’s Board of Directors;

(x)      Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Section 8.8;

(xi)     Liens in favor of other financial institutions arising in connection
with the Company’s deposit and/or securities accounts held at such institutions;
and

(xii)    deposits to secure the performance of bids, tenders, trade contracts
(other than for borrowed money), leases, government contracts, statutory
obligations, surety, stay, customs and appeal bonds, performance and return of
money bonds and other obligations of a like nature incurred in the ordinary
course of business;

 

9



--------------------------------------------------------------------------------

(xiii)   easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar charges or
encumbrances or minor title deficiencies incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount and that do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary course of business;

(xiv)    any interest or title of a lessor under any operating lease entered
into by the Company or any of its Subsidiaries in the ordinary course of its
business and covering only the assets so leased;

(xv)     deposits made in the ordinary course of business to secure liability
for premiums to insurance carriers;

(xvi)    Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of custom duties in connection with the importation of
goods;

(xvii)   Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

(xviii)  Liens on assets of foreign Subsidiaries securing Indebtedness otherwise
permitted under Section 7.12 pursuant to clause (x) of the definition of
Permitted Indebtedness;

(xix)    the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases or consignment of goods; and

(xx)     Liens not otherwise permitted by Section 7.15 so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds Two Hundred Thousand
Dollars ($200,000) at any one time.

“Permitted Indebtedness” means:

(i)      the Obligations;

(ii)     Indebtedness existing on the Initial Notes Closing Date disclosed to
the Purchasers in writing, including any Indebtedness disclosed in the SEC
Filings or any financial statements furnished to the Purchasers;

(iii)    Subordinated Indebtedness to the extent subordinated on terms
acceptable to the Purchasers;

(iv)     unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

(v)      Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

 

10



--------------------------------------------------------------------------------

(vi)    Indebtedness secured by Liens permitted under clauses (i) and (iii) of
the definition of Permitted Encumbrances;

(vii)    Indebtedness of the Company to any Subsidiary whose stock is pledged to
secure the Obligations;

(viii)    Indebtedness of any Person that is acquired or merged with or into or
consolidated with the Company or any of its Subsidiaries (and not created in
anticipation or contemplation thereof) and existing on the date of such
acquisition, merger or consolidation, provided that such Indebtedness shall not
exceed in the aggregate Two Hundred Thousand Dollars ($200,000.00) at any time
outstanding;

(ix)    Indebtedness owing to sureties arising from bid, performance or surety
bonds or letters of credit supporting such bid, performance or surety
obligations issued on behalf of the Company as support for, among other things,
contracts with customers;

(x)    Indebtedness of foreign Subsidiaries in an aggregate principal amount not
to exceed One Hundred Fifty Thousand Dollars ($150,000.00);

(xi)    Indebtedness of the Company and any of its domestic Subsidiaries in an
aggregate principal amount not to exceed Two Hundred and Fifty Thousand Dollars
($250,000.00);

(xii)  extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness (i) through (xi) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon the Company or its Subsidiary, as the case
may be; and

(xiii)  obligations of the Company under the SVB Credit Agreement and any
extension, renewal or refinancing of the obligations thereunder so long as the
aggregate principal amount is not increased to an amount in excess of
$8,000,000, the interest rate margin applicable thereto is not increased by more
than 200 basis points in excess of the maximum interest rate margin permitted by
the SVB Credit Agreement and the terms thereof are not materially more
burdensome to the Company or its Subsidiaries.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Plan of Distribution” has the meaning set forth in the Registration Rights
Agreement.

“Pledged Subsidiaries” has the meaning set forth in Section 7.16.

 

11



--------------------------------------------------------------------------------

“Preliminary Proxy Statement” has the meaning set forth in Section 2.4(xv).

“Prohibited Transaction” has the meaning set forth in Section 5.12.

“Register” has the meaning set forth in Section 10.1.

“Registration Rights Agreement” has the meaning set forth in the Recitals.

“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.

“Regulation D” has the meaning set forth in the Recitals.

“Required Holders” means the Holders holding a majority of the Common Stock
issued or issuable upon conversion of all of the then outstanding Notes (as
determined on an as-converted basis).

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Company now or
hereafter outstanding, except a dividend payable solely in shares of that class
of stock to the holders of that class, (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of stock of Company now or hereafter
outstanding, (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock of Company now or hereafter outstanding, and (iv) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to, any Subordinated Indebtedness
except in accordance with the subordination provisions relating thereto.

“Rule 144” has the meaning set forth in Section 7.8.

“SEC” has the meaning set forth in the Recitals.

“SEC Filings” has the meaning set forth in Section 4.6.

“Securities Act” has the meaning set forth in the Recitals.

“Solvent”, with respect to any Person, means that as of the date of
determination both (i)(a) the then fair saleable value of the property of such
Person is (1) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (2) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and due considering all financing alternatives and
potential asset sales reasonably available to such Person; (b) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (c) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (ii) such Person is
“solvent” within the

 

12



--------------------------------------------------------------------------------

meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Special Meeting” has the meaning set forth in Section 2.4(xv).

“Stock Pledges” has the meaning set forth in Section 7.16.

“Subordinated Indebtedness” means any Indebtedness of the Company or any of its
Subsidiaries incurred from time to time and subordinated in right of payment to
the Obligations.

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

“SVB Credit Agreement” means that certain Loan and Security Agreement dated as
of August 9, 2011 between Silicon Valley Bank, a California corporation, and the
Company, as amended, restated, modified or supplemented from time to time in
accordance with the terms hereof.

“Tandberg” has the meaning set forth in Section 7.11.

“Tandberg Acquisition” means the acquisition by the Company of all of the
outstanding equity securities of Tandberg Data (Holdings) S.a.r.l. pursuant to
the Acquisition Agreement.

“Tandberg Litigation” means the following patent infringement lawsuit: Overland
Storage, Inc. v. Tandberg Data GmbH and Tandberg Data Corp., Case
No. 3:12-cv-01604, which was filed in June 2012 in the United States District
Court for the Southern District of California.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Third Party Products” has the meaning set forth in Section 7.11.

“Trading Affiliate” has the meaning set forth in Section 7.8.

“Trading Day” means a day on which New York Stock Exchange is open for business.

 

13



--------------------------------------------------------------------------------

“Transaction Documents” means this Agreement, the Notes, the Stock Pledges, and
the Registration Rights Agreement, each as amended, restated, modified or
supplemented from time to time.

“Transfer Agent” has the meaning set forth in Section 7.8.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.5(g)(ii)(B)(iii).

2.      Purchase and Sale of the Notes; Interest; Repayment; Conversion.

2.1    Purchase and Sale of the Notes. Subject to the terms and conditions of
this Agreement, on each Additional Notes Closing Date (as defined below), the
Additional Purchasers shall severally, and not jointly, purchase, and the
Company shall sell and issue to the Additional Purchasers, the principal amount
of the Additional Notes in the respective amounts set forth opposite each such
Additional Purchaser’s name on the signature pages attached hereto in exchange
for such Additional Purchaser’s payment to the Company of such Additional
Purchaser’s pro rata portion of the Additional Notes Purchase Price of the
Additional Notes as specified in Section 3.

2.2     Interest.

(i)      The Initial Notes shall bear interest on the unpaid principal amount
thereof from the Initial Notes Closing Date through the date of repayment and
the Additional Notes shall bear interest on the unpaid principal amount thereof
from the applicable Additional Notes Closing Date on which such Additional Notes
are issued through the date of repayment, in each case, at the rate of 8.0%
simple interest per annum (subject to adjustment pursuant to the terms hereof,
the “Interest Rate”), payable semi-annually in arrears on the last Business Day
of each applicable fiscal quarter of the Company beginning with the first full
fiscal quarter of the Company following the fiscal quarter in which the Initial
Notes Closing Date or the applicable Additional Notes Closing Date, as
applicable, occurs; provided, however, that (a) while any Event of Default
exists, the Interest Rate (after as well as before entry of judgment thereon to
the extent permitted by law) shall automatically, from and after the date of
occurrence of such Event of Default, increase to a rate per annum equal to 11.0%
and (b) any interest payment that would otherwise be due pursuant to this
Section 2.2(i) on the last Business Day of the fiscal quarter of the Company
ending on or about December 31, 2013 shall instead be due on January 6, 2014.

(ii)      Interest under clause (i) shall be computed on the basis of a 365-day
or 366-day year, as the case may be, in each case for the actual number of days
elapsed in the period during which it accrues. In computing interest on the
principal of any Note, the date on which the Initial Closing Date or the
applicable Additional Closing Date, as applicable, occurs shall be included and
the date of payment of such principal amount shall be excluded.

 

14



--------------------------------------------------------------------------------

(iii)    Interest shall be payable either entirely in cash or shares of Common
Stock, at the option of the Company; provided that (i) at any time from and
after the date that is eighteen (18) months after the consummation of the
Tandberg Acquisition that the Initial Investor holds 20% or more of the then
outstanding Common Stock, the Initial Investor (and not the Company) shall have
the option to determine whether the applicable interest payment payable to the
Initial Investor during such time is payable in cash or Common Stock and
(ii) except to the extent determined by the Initial Investor pursuant to clause
(i) of this proviso, in no event shall the Company pay interest on the Notes in
Common Stock if, after giving effect to any such payment, the Initial Investor
would hold 80% or more of the then outstanding Common Stock. The number of
shares of Common Stock issued pursuant to this Section 2.2(iii) to any Holder
shall be determined by dividing the amount of interest due to such Holder by the
Company Average Closing Price with such interest payment due date as the
Valuation Date (rounded down to the nearest whole share); provided that the
Company may not pay interest in stock at a price per share lower than, in the
case of the Initial Notes, $0.98 and, in the case of the Additional Notes, $0.90
(in each case, as adjusted from time to time for stock splits, stock dividends,
subdivisions, combinations, reclassifications, recapitalizations and the like)
and in the event of a share price lower than, in the case of the Initial Notes,
$0.98 and, in the case of the Additional Notes, $0.90, the Company shall have
the option to pay interest in a combination of stock and cash so long as the
number of shares that the Company may issue shall not exceed the quotient
obtained by dividing the interest payable at such time by, in the case of the
Initial Notes, $0.98 and, in the case of the Additional Notes, $0.90, and the
difference between the amount of such interest paid in shares and the Company
Average Closing Price of the stock so issued shall be payable in cash.

(iv)    Notwithstanding the foregoing provisions of this Section 2.2, in no
event shall the rate of interest payable by the Company with respect to any Note
exceed the maximum rate of interest permitted to be charged under applicable
law.

2.3     Repayment.

(i)      The unpaid principal amount of the Initial Notes, all accrued and
unpaid interest, and all other amounts owed in connection with the Initial Notes
shall be paid in full no later than the Initial Notes Maturity Date. The unpaid
principal amount of the Additional Notes, all accrued and unpaid interest, and
all other amounts owed in connection with the Additional Notes shall be paid in
full no later than the Additional Notes Maturity Date.

(ii)      In the event that, prior to the 18-month anniversary of the Initial
Closing Date, (a) a judgment is entered in the BDT Litigation or (b) the BDT
Litigation is settled, or otherwise resolved, the Company may, at its option by
written notice delivered to the Purchasers within 30 days after the receipt by
the Company of any cash payable in respect of such judgment, order, settlement
or resolution, prepay the Initial Notes, at 100% of the principal amount being
prepaid, in an amount equal to the lesser of (x) the amount of the cash received
by the Company pursuant to such judgment, order, settlement or resolution and
(y) fifty percent (50%) of the original principal amount of the Initial Notes
originally issued hereunder together with accrued and unpaid interest thereon,
in each case in consideration for the payment of an amount equal to $2.00 (as
adjusted from time to time for stock splits, stock dividends,

 

15



--------------------------------------------------------------------------------

subdivisions, combinations, reclassifications, recapitalizations and the like)
times the number of shares of Common Stock into which such principal and accrued
and unpaid interest being prepaid are convertible as of the date of such
prepayment. On or prior to the date that is ninety (90) days following the
consummation of the Tandberg Acquisition, the Company may, at its option, prepay
the Additional Notes in full or in part, together with all accrued and unpaid
interest on the principal amount so prepaid. Other than as set forth in this
Section 2.3(ii), the Notes may not be voluntarily prepaid.

(iii)    If the Notes are accelerated following the occurrence of an Event of
Default pursuant to Section 8 hereof, then the Company, in addition to any other
amounts which may be due and owing hereunder, shall immediately pay to the
Holders, in accordance with their pro rata shares thereof, the unpaid principal
amount of the Notes, all accrued and unpaid interest, and all other amounts owed
in connection with the Notes.

(iv)    All payments in respect of the Notes shall be paid to the Holders on a
pro rata basis. Except as expressly set forth herein, all payments made on
account of the Notes shall be applied first to the payment of any costs of
enforcement then due hereunder, second to the payment of accrued and unpaid
interest then due hereunder, and the remainder, if any, shall be applied to the
unpaid principal balance of the Notes. The Company’s obligations under the Notes
shall be paid without deduction, set off or recoupment and are absolute and
irrevocable.

(v)    If any party to the Acquisition Agreement terminates the Acquisition
Agreement pursuant to Article 10 of the Acquisition Agreement, the Company
shall, no later than ninety (90) days after such termination, prepay the
Additional Notes in full, together with all accrued and unpaid interest thereon.

2.4     Conversion.

(i)      Any Holder may elect to convert all or a portion of the outstanding
principal amount of such Holder’s Note into that number of fully paid and
nonassessable whole shares of Common Stock (subject to the limitations set forth
in Section 2.4(xi)) as is obtained by dividing the principal amount of the Note
to be converted by the Conversion Price applicable to such Note (as adjusted
pursuant to this Section 2.4), rounded down to the nearest whole share.

(ii)      Such rights of conversion shall be exercised by the Holder by
surrender of the Note or Notes representing the principal amount to be converted
to the Company at its principal office (or such other office or agency of the
Company as the Company may designate by notice in writing to the Holders of the
Notes) at any time during its usual business hours on the date set forth in such
notice, together with a properly completed notice of conversion in the form
attached hereto as Exhibit B-1 (in the case of the Initial Notes) or Exhibit B-2
(in the case of the Additional Notes) with a statement of the name or names
(with address), subject to compliance with applicable laws to the extent such
designation shall involve a transfer, in which the certificate or certificates
for shares of Common Stock, shall be issued. Such conversion shall be deemed to
have been effected and the Conversion Price shall be determined as of the close
of business on the date on which such written notice shall have been received by

 

16



--------------------------------------------------------------------------------

the Company and the Note or Notes representing the principal amount to be
converted shall have been surrendered as aforesaid.

(iii)    Upon any conversion of any Note, the Company shall pay to the holder of
such Note in cash or Common Stock (at the option of the Company or the Initial
Investor, determined in the same manner set forth in Section 2.2(iii) above) all
accrued and unpaid interest to the date of conversion.

(iv)    No fractional shares shall be issued upon conversion of any Note into
Common Stock. In lieu of any fractional share of Common Stock issuable upon
conversion of the Notes into Common Stock, the Company shall pay to the
converting Holder an amount in cash equal to the product obtained by multiplying
the Company Average Closing Price of one share of Common Stock as of the date of
conversion by the fractional share interest to which such Holder would otherwise
be entitled.

(v)    In case the principal amount represented by the Note or Notes surrendered
pursuant to Section 2.4(ii) exceeds the principal amount converted, the Company
shall upon such conversion, execute and deliver to the Holder thereof at the
expense of the Company, a new Note for the principal amount represented by the
Note or Notes surrendered which is not to be converted.

(vi)    If the Company shall, at any time or from time to time while any of the
Notes are outstanding, pay a dividend or make a distribution on its Common Stock
in shares of Common Stock, subdivide its outstanding shares of Common Stock into
a greater number of shares or combine its outstanding shares of Common Stock
into a smaller number of shares or issue by reclassification of its outstanding
shares of Common Stock any shares of its capital stock (including any such
reclassification in connection with a consolidation or merger in which the
Company is the continuing corporation), then the Conversion Price in effect
immediately prior to the date upon which such change shall become effective
shall be adjusted by multiplying such Conversion Price by a fraction, the
numerator of which shall be the number of shares of Common Stock outstanding
immediately prior to such change and the denominator of which shall be the
number of shares of Common Stock outstanding immediately after giving effect to
such change.

(vii)    If any capital reorganization or reclassification of the capital stock
of the Company, consolidation or merger of the Company with another corporation
in which the Company is not the survivor, or sale, transfer or other disposition
of all or substantially all of the Company’s assets to another corporation shall
be effected (in each case other than a Change in Control or Event of Default),
then, as a condition of such reorganization or reclassification, consolidation,
merger, sale, transfer or other disposition, lawful and adequate provision shall
be made whereby each Holder of a Note or Notes shall thereafter have the right
to receive, upon the basis and upon the terms and conditions specified herein
and in lieu of the Conversion Shares immediately theretofore receivable upon the
conversion of such Note or Notes, such shares of stock, securities or assets as
would have been issuable or payable with respect to or in exchange for a number
of Conversion Shares equal to the number of Conversion Shares immediately
theretofore issuable upon conversion of the Notes, had such reorganization,
reclassification,

 

17



--------------------------------------------------------------------------------

consolidation, merger, sale, transfer or other disposition not taken place, and
in any such case appropriate provision shall be made with respect to the rights
and interests of such holder to the end that the provisions hereof (including
without limitation provisions for adjustment of the Conversion Price) shall
thereafter be applicable, as nearly equivalent as may be practicable in relation
to any shares of stock, securities or assets thereafter deliverable upon the
exercise of such conversion rights. The Company shall not effect any such
consolidation, merger, sale, transfer or other disposition unless prior to or
simultaneously with the consummation thereof the successor corporation (if other
than the Company) resulting from such consolidation or merger, or the
corporation purchasing or otherwise acquiring such assets or other appropriate
corporation or entity shall assume the obligation to deliver to the Holders of
the Notes such shares of stock, securities or assets as, in accordance with the
foregoing provisions, such holders may be entitled to receive, and the other
obligations hereunder.

(viii)    In case the Company shall fix a payment date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
continuing corporation) of evidences of indebtedness or assets, or subscription
rights or warrants, the Conversion Price to be in effect after such payment date
shall be determined by multiplying the Conversion Price in effect immediately
prior to such payment date by a fraction, the numerator of which shall be the
total number of shares of Common Stock outstanding multiplied by the Company
Average Closing Price per share of Common Stock immediately prior to such
payment date, less the fair market value (as mutually determined by the Board
and the Required Holders) of said assets or evidences of indebtedness so
distributed, or of such subscription rights or warrants, and the denominator of
which shall be the total number of shares of Common Stock outstanding multiplied
by such Company Average Closing Price per share of Common Stock immediately
prior to such payment date.

(ix)      An adjustment to the Conversion Price shall become effective
immediately after the payment date in the case of each dividend or distribution
and immediately after the effective date of each other event which requires an
adjustment. In the event that, as a result of an adjustment made pursuant to
this Section 2.4, Holders of the Notes shall become entitled to receive any
shares of capital stock of the Company other than shares of Common Stock, the
number of such other shares so receivable upon the conversion of the Notes shall
be subject thereafter to adjustment from time to time in a manner and on terms
as nearly equivalent as practicable to the provisions with respect to the
Conversion Shares contained herein.

(x)      Upon any adjustment of the Conversion Price, then, and in each such
case the Company shall give written notice thereof by first class mail, postage
prepaid, addressed to each Holder of the Notes affected by such adjustment,
which notice shall state the Conversion Price resulting from such adjustment,
setting forth in reasonable detail the method of calculation and the facts upon
which such calculation is based.

(xi)      Notwithstanding anything to the contrary contained in this
Section 2.4, prior to the approval of the conversion of the Notes by the
shareholders of the Company, the number of Conversion Shares that may be
acquired by any Holder of a Note upon the conversion of its Notes shall be
limited to the extent necessary to ensure that, following such exercise (or

 

18



--------------------------------------------------------------------------------

other issuance), the total number of shares of Common Stock then beneficially
owned by such Holder and its Affiliates and any other Persons whose beneficial
ownership of Common Stock would be aggregated with the Holder’s for purposes of
Section 13(d) of the Exchange Act does not exceed 19.99% of the total number of
shares of Common Stock issued and outstanding (including for such purposes the
shares of Common Stock issuable upon such conversion). For such purposes,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.

(xii)    On the first Trading Day immediately following the date that the
closing bid price of the Common Stock as reported on Nasdaq exceeds two
(2) times the Conversion Price for the Initial Notes or one and a half
(1.5) times the Conversion Price for the Additional Notes, as applicable, for
ten (10) consecutive Trading Days during which one (1) or more shares of the
Common Stock actually traded on each such Trading Day, the Company may, at its
option, convert such Initial Notes or Additional Notes, as applicable, into such
number of fully paid and nonassessable whole shares of Common Stock (subject to
the limitations set forth in Section 2.4(xi) above) as is obtained by
multiplying the principal amount of such Note by the Conversion Price applicable
to such Note (as adjusted pursuant to this Section 2.4), rounded down to the
nearest whole share.

(xiii)    At any such time as (a) Initial Notes having an aggregate principal
amount representing more than 50% of the aggregate principal amount of all
Initial Notes issued pursuant to this Agreement (the “Initial Note Majority”)
have converted into shares of Common Stock pursuant to the terms hereof
(excluding for the purposes of such calculation all Initial Notes converted
pursuant to Section 2.3(ii)) or (b) the holders of the Initial Note Majority
elect to convert their Initial Notes, then all remaining outstanding Initial
Notes shall automatically convert into such number of fully paid and
nonassessable whole shares of Common Stock (subject to the limitations set forth
in Section 2.4(xi) above) as is obtained by multiplying the principal amount of
such Note plus any accrued but unpaid interest thereon by the Conversion Price
(as adjusted pursuant to this Section 2.4), rounded down to the nearest whole
share.

(xiv)    At any such time as (a) Additional Notes having an aggregate principal
amount representing more than 50% of the aggregate principal amount of all
Initial Notes issued pursuant to this Agreement (the “Additional Note Majority”)
have converted into shares of Common Stock pursuant to the terms hereof or
(b) the holders of the Additional Note Majority elect to convert their
Additional Notes, then all remaining outstanding Additional Notes shall
automatically convert into such number of fully paid and nonassessable whole
shares of Common Stock (subject to the limitations set forth in Section 2.4(xi)
above) as is obtained by multiplying the principal amount of such Note plus any
accrued but unpaid interest thereon by the Conversion Price (as adjusted
pursuant to this Section 2.4), rounded down to the nearest whole share.

(xv)    Immediately upon the Company’s filing with the SEC of a preliminary
proxy statement for the purpose of calling a special meeting of its shareholders
(the “Special Meeting”) to vote, among other things, on the approval of the
issuance of the shares of Company common stock to be issued in the Tandberg
Acquisition (the “Preliminary Proxy Statement”), all outstanding Initial Notes
shall automatically convert into such number of fully paid and nonassessable
whole shares of Common Stock (subject to the limitations set forth in

 

19



--------------------------------------------------------------------------------

Section 2.4(xi) above) as is obtained by multiplying the principal amount of
such Initial Note plus any accrued but unpaid interest thereon by the Conversion
Price (as adjusted pursuant to this Section 2.4), rounded down to the nearest
whole share. For the avoidance of doubt, all Initial Notes other than those that
may not be converted as a result of the 19.99% limitation contained in
Section 2.4(xi) above shall automatically convert pursuant to the preceding
sentence.

2.5      Taxes.

(a)      Defined Terms. For purposes of this Section 2.5, the term “applicable
law” includes FATCA.

(b)      Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Company under any Transaction Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of the Company)
requires the deduction or withholding of any Tax from any such payment by the
Company, then the Company shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Company shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Holder receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

(c)      Payment of Other Taxes by the Company. The Company shall timely pay to
the relevant Governmental Authority in accordance with applicable law any Other
Taxes.

(d)      Indemnification by the Company. The Company shall indemnify each
Holder, within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Holder or required to be withheld or deducted from a payment to such Holder and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Company by a Holder shall be conclusive absent
manifest error.

(e)      Reserved.

(f)      Evidence of Payments. As soon as practicable after any payment of Taxes
by the Company to a Governmental Authority pursuant to this Section 2.5, the
Company shall deliver to the applicable Holder(s) the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Holders.

(g)      Status of Holders. (i) Any Holder that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any
Transaction

 

20



--------------------------------------------------------------------------------

Document shall deliver to the Company, at the time or times reasonably requested
by the Company, such properly completed and executed documentation reasonably
requested by the Company as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Holder, if
reasonably requested by the Company, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Company as will
enable the Company to determine whether or not such Holder is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.5(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Holder’s reasonable judgment such completion, execution or submission would
subject such Holder to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Holder.

(ii)      Without limiting the generality of the foregoing,

(A)       any Holder that is a U.S. Person shall deliver to the Company on or
prior to the date on which such Holder becomes a Holder under this Agreement
(and from time to time thereafter upon the reasonable request of the Company),
executed originals of IRS Form W-9 certifying that such Holder is exempt from
U.S. federal backup withholding tax;

(B)       any Foreign Holder shall, to the extent it is legally entitled to do
so, deliver to the Company (in such number of copies as shall be requested by
the Company) on or prior to the date on which such Foreign Holder becomes a
Holder under this Agreement (and from time to time thereafter upon the
reasonable request of the Company), whichever of the following is applicable:

(i)       in the case of a Foreign Holder claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Transaction Document, executed originals of IRS Form W 8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Transaction Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii)       executed originals of IRS Form W-8ECI;

(iii)      in the case of a Foreign Holder claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate in form reasonably acceptable to the Company to the effect that such
Foreign Holder is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

21



--------------------------------------------------------------------------------

(iv)       to the extent a Foreign Holder is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate in form reasonably acceptable to the Company,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Holder is a partnership and one or
more direct or indirect partners of such Foreign Holder are claiming the
portfolio interest exemption, such Foreign Holder may provide a U.S. Tax
Compliance Certificate in form reasonably acceptable to the Company on behalf of
each such direct and indirect partner;

(C)       any Foreign Holder shall, to the extent it is legally entitled to do
so, deliver to the Company (in such number of copies as shall be requested by
the Company) on or prior to the date on which such Foreign Holder becomes a
Holder under this Agreement (and from time to time thereafter upon the
reasonable request of the Company), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Company to determine the withholding or deduction required to be made; and

(D)       if a payment made to a Holder under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Holder were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Holder shall deliver to the Company at the time or times prescribed by law and
at such time or times reasonably requested by the Company such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company as may be necessary for the Company to
comply with its obligations under FATCA and to determine that such Holder has
complied with such Holder’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Each Holder agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company in writing of its legal
inability to do so.

(h)       Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.5 (including by
the payment of additional amounts pursuant to this Section 2.5), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such

 

22



--------------------------------------------------------------------------------

refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)       Survival. Each party’s obligations under this Section 2.5 shall
survive the assignment of rights by, or the replacement of, a Holder and the
repayment, satisfaction or discharge of all Obligations.

2.6.       Mitigation Obligations; Replacement of Holders.

(a) Designation of a Different Lending Office. If any Holder requires the
Company to pay any Indemnified Taxes or additional amounts to any Holder or any
Governmental Authority for the account of any Holder pursuant to Section 2.5,
then such Holder shall (at the request of the Company) use reasonable efforts to
designate a different lending office for funding or booking its Notes hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Holder, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 2.5
in the future, and (ii) would not subject such Holder to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Holder.

(b) Replacement of Holders. If the Company is required to pay any Indemnified
Taxes or additional amounts to any Holder or any Governmental Authority for the
account of any Holder pursuant to Section 2.5 and, in each case, such Holder has
declined or is unable to designate a different lending office in accordance with
Section 2.6(a), then the Company may, at its sole expense and effort, thirty
(30) days following notice to such Holder, (i) redeem the Notes of such Holder
in full at 100% of the principal amount being redeemed or (ii) require such
Holder to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.1), all
of its interests, rights (other than its existing rights to payments pursuant to
Section 2.5) and obligations under this Agreement and the related Transaction
Documents to a permitted assignee that shall assume such obligations (which
assignee may be another Holder, if a Holder accepts such assignment); provided
that:

(x) such Holder shall have received payment of an amount equal to the
outstanding principal of its Notes, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Transaction
Documents from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (as applicable);

 

23



--------------------------------------------------------------------------------

(y) in the case of any assignment, such assignment will result in a reduction in
such payments thereafter; and

(z) in the case of any assignment, such assignment does not conflict with
applicable law.

A Holder shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Holder or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

3.       Closings.

3.1       Additional Notes Closings.

(a)       Upon confirmation that both (i) the conditions to closing specified in
Sections 6.1 and 6.2 have been satisfied or duly waived and (ii) the Company has
filed with the SEC the Preliminary Proxy Statement for the purpose of calling
the Special Meeting, the Company shall deliver to each Additional Purchaser
Additional Notes, issued in such name or names as each Additional Purchaser may
designate, in the aggregate principal amount set forth opposite such Additional
Purchaser’s name on the signature pages attached hereto under the caption,
“Tranche 1” (in such denomination or denominations as such Additional Purchaser
may designate) with instructions that such Additional Notes are to be held for
release to the Additional Purchasers only upon payment in full of the portion of
the Additional Notes Purchase Price applicable to such tranche to the Company by
all Additional Purchasers.

(b)       Upon confirmation that (i) the conditions to the obligations of the
Additional Purchasers to purchase such Additional Notes in Sections 6.1 and 6.2
have been satisfied or duly waived, (ii) no termination has occurred pursuant to
Section 6.3 and (iii) the Company has filed with the SEC a definitive proxy
statement calling a Special Meeting, the Company shall deliver to each
Additional Purchaser Additional Notes, issued in such name or names as each
Additional Purchaser may designate, in the aggregate principal amount set forth
opposite such Additional Purchaser’s name on the signature pages attached hereto
under the caption, “Tranche 2” (in such denomination or denominations as such
Additional Purchaser may designate) with instructions that such Additional Notes
are to be held for release to the Additional Purchasers only upon payment in
full of the portion of the Additional Notes Purchase Price applicable to such
tranche to the Company by all Additional Purchasers.

(c)       Upon (i) confirmation that the conditions to the obligations of the
Additional Purchasers to purchase such Additional Notes in Sections 6.1 and 6.2
have been satisfied or duly waived, (ii) confirmation that no termination has
occurred pursuant to Section 6.3 and (iii) the earlier to occur of (A) such time
that the Company has obtained irrevocable binding written commitments from
record holders of at least 50% of its shares held of record as of the record
date fixed by the Company’s board of directors for the determination of
shareholders entitled to vote at the Special Meeting (including, for the
avoidance of doubt, any shares of Company common stock issued upon conversion of
any Note prior to such record date) to vote their shares of common stock of the
Company in favor of the issuance of the shares of

 

24



--------------------------------------------------------------------------------

Company common stock to be issued in the Tandberg Acquisition, the approval of
the issuance of the Conversion Shares and the approval of the reverse stock
split and (B) such time that the Company secures the vote of its shareholders
required to approve the issuance of the shares of Company common stock to be
issued in the Tandberg Acquisition, the approval of the issuance of the
Conversion Shares and the approval of the reverse stock split at the Special
Meeting, the Company shall deliver to each Additional Purchaser Additional
Notes, issued in such name or names as each Additional Purchaser may designate,
in the aggregate principal amount set forth opposite such Additional Purchaser’s
name on the signature pages attached hereto under the caption, “Tranche 3” (in
such denomination or denominations as such Additional Purchaser may designate)
with instructions that such Additional Notes are to be held for release to the
Additional Purchasers only upon payment in full of the portion of the Additional
Notes Purchase Price applicable to such tranche to the Company by all Additional
Purchasers.

Upon the receipt by the Additional Purchasers of any of the Additional Notes,
each Additional Purchaser shall promptly, but no more than two (2) Business Days
thereafter, cause a wire transfer in same day funds to be sent to the account of
the Company as instructed in writing by the Company, in an amount representing
such Additional Purchaser’s pro rata portion of the Additional Notes Purchase
Price applicable to such tranche as set forth opposite such Additional
Purchaser’s name on the signature pages to this Agreement. On the date (each, an
“Additional Notes Closing Date”) the Company receives payment in full of the
Additional Notes Purchase Price applicable to such tranche from all Additional
Purchasers, the Additional Notes issued in connection with such Additional Notes
Closing Date shall be released to such Additional Purchasers (each, an
“Additional Notes Closing”). If the Company does not receive the payment in full
of the portion of the Additional Notes Purchase Price applicable to such tranche
from all Additional Purchasers, such Additional Notes Closing shall not be
effected and the Company shall, within one (1) Business Day, return the
applicable Additional Notes Purchase Price to each of the Additional Purchasers.
Each Additional Notes Closing of the purchase and sale of the Additional Notes
shall take place at the offices of O’Melveny & Myers LLP, 2756 Sand Hill Road,
Menlo Park, California 94025, or at such other location and on such other date
as the Company and the Additional Purchasers shall mutually agree.

4.       Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchasers that:

4.1       Organization, Good Standing and Qualification. Each of the Company and
its Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted and to own or lease its properties, in each case as described in the
SEC Filings. Each of the Company and its Subsidiaries is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
in which the conduct of its business or its ownership or leasing of property
makes such qualification or leasing necessary unless the failure to so qualify
has not had and could not reasonably be expected to have a Material Adverse
Effect.

4.2       Authorization. The Company has the corporate power and authority to
enter into this Agreement and has taken all requisite action on its part, its
officers, directors and

 

25



--------------------------------------------------------------------------------

shareholders necessary for (i) the authorization, execution and delivery of the
Transaction Documents, (ii) the authorization of the performance of all
obligations of the Company hereunder or thereunder, and (iii) the authorization,
issuance (or reservation for issuance) and delivery of the Conversion Shares
upon exercise of the conversion of the Notes. The Transaction Documents
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally and
to general equitable principles.

4.3       Capitalization. The Company has duly and validly authorized capital
stock as set forth in the SEC Filings and in the Amended and Restated Articles
of Incorporation of the Company, as amended and as in effect as of each
Additional Notes Closing Date (the “Articles of Incorporation”). All of the
issued and outstanding shares of the Company’s capital stock have been duly
authorized and validly issued and are fully paid, nonassessable and free of
pre-emptive rights and were issued in full compliance with applicable state and
federal securities law and any rights of third parties. Except as described in
the SEC Filings, all of the issued and outstanding shares of capital stock of
each Subsidiary have been duly authorized and validly issued and are fully paid,
nonassessable and free of pre-emptive rights, were issued in full compliance
with applicable state and federal securities law and any rights of third parties
and are owned by the Company, beneficially and of record, subject to no lien,
encumbrance or other adverse claim. Except as described in the SEC Filings, no
Person is entitled to pre-emptive or similar statutory or contractual rights
with respect to any securities of the Company. Except as described in the SEC
Filings, there are no outstanding warrants, options, convertible securities or
other rights, agreements or arrangements of any character under which the
Company or any of its Subsidiaries is or may be obligated to issue any equity
securities of any kind and except as contemplated by this Agreement, neither the
Company nor any of its Subsidiaries is currently in negotiations for the
issuance of any equity securities of any kind. Except as described in the SEC
Filings and except for the Registration Rights Agreement, there are no voting
agreements, buy-sell agreements, option or right of first purchase agreements or
other agreements of any kind among the Company and any of the securityholders of
the Company relating to the securities of the Company held by them. Except as
described in the SEC Filings and except as provided in the Registration Rights
Agreement, no Person has the right to require the Company to register any
securities of the Company under the Securities Act, whether on a demand basis or
in connection with the registration of securities of the Company for its own
account or for the account of any other Person.

Except as described in the SEC Filings, the issuance and sale of the Notes
hereunder will not obligate the Company to issue shares of Common Stock or other
securities to any other Person (other than the Holders) and will not result in
the adjustment of the exercise, conversion, exchange or reset price of any
outstanding security.

Except as described in the SEC Filings, the Company does not have outstanding
shareholder purchase rights or “poison pill” or any similar arrangement in
effect giving any Person the right to purchase any equity interest in the
Company upon the occurrence of certain events.

 

26



--------------------------------------------------------------------------------

4.4     Valid Issuance. Upon the due conversion of the Notes in accordance with
Section 2.4, the Conversion Shares will be validly issued, fully paid and
nonassessable, and shall be free and clear of all encumbrances and restrictions,
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws. The Company has reserved a sufficient
number of shares of Common Stock for issuance of the Conversion Shares upon the
due conversion of the Notes, free and clear of all encumbrances and
restrictions, except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws.

4.5     Consents. The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Notes require no
consent of, action by or in respect of, or filing with, any Person, governmental
body, agency, or official other than filings that have been made pursuant to
applicable state securities laws and post-sale filings pursuant to applicable
state and federal securities laws which the Company undertakes to file within
the applicable time periods. Subject to the accuracy of the representations and
warranties of each Purchaser set forth in Section 5, the Company has taken all
action necessary to exempt the issuance and sale of the Notes, the issuance of
the Conversion Shares upon the due conversion of the Notes and the other
transactions contemplated by the Transaction Documents from the provisions of
any shareholder rights plan or other “poison pill” arrangement, any
anti-takeover, business combination or control share law or statute binding on
the Company or to which the Company or any of its assets and properties may be
subject and any provision of the Articles of Incorporation or the Company’s
Amended and Restated Bylaws, as amended and as in effect as of each Additional
Notes Closing Date (the “Bylaws”), that is or could reasonably be expected to
become applicable to the Holders as a result of the transactions contemplated
hereby, including, without limitation, the issuance of the Notes and the
ownership, disposition or voting of the Notes by the Holders or the exercise of
any right granted to the Holders pursuant to this Agreement or the other
Transaction Documents.

4.6     Delivery of SEC Filings; Business. The Company has made available to the
Purchasers through the EDGAR system, true and complete copies of the Company’s
most recent Annual Report on Form 10-K for the fiscal year ended June 30, 2013
(as amended prior to the date of this Agreement, the “10-K”), and all other
reports filed by the Company pursuant to Sections 13(a), 13(e), 14 and 15(d) of
the Exchange Act since the filing of the 10-K and during the twelve (12) months
preceding the date of this Agreement (collectively, the “SEC Filings”). The SEC
Filings are the only filings required of the Company pursuant to the Exchange
Act for such period. The Company and its Subsidiaries are engaged in all
material respects only in the business described in the SEC Filings and the SEC
Filings contain a complete and accurate description in all material respects of
the business of the Company and its Subsidiaries, taken as a whole.

4.7     Use of Proceeds. The net proceeds of the sale of the Notes hereunder
shall be used by the Company for working capital and general corporate purposes;
provided, however, that in no event shall the Company use the net proceeds of
the sale of the Notes hereunder to pay a dividend or make a distribution in cash
to holders of Common Stock.

 

27



--------------------------------------------------------------------------------

4.8     No Material Adverse Change. Since June 30, 2013, except as described in
the SEC Filings, there has not been:

(i)       any change in the consolidated assets, liabilities, financial
condition or operating results of the Company from that reflected in the
financial statements included in the 10-K, except for changes in the ordinary
course of business which have not had and could not reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate;

(ii)       any declaration or payment of any dividend, or any authorization or
payment of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;

(iii)       any material damage, destruction or loss, whether or not covered by
insurance to any assets or properties of the Company or its Subsidiaries;

(iv)       any waiver, not in the ordinary course of business, by the Company or
any Subsidiary of a material right or of a material debt owed to it;

(v)       any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company or a Subsidiary, except in the ordinary
course of business and which is not material to the assets, properties,
financial condition, operating results or business of the Company and its
Subsidiaries taken as a whole (as such business is presently conducted and as it
is proposed to be conducted);

(vi)       any change or amendment to the Articles of Incorporation (other than
in connection with the transactions contemplated hereby) or Bylaws, or material
change to any material contract or arrangement by which the Company or any
Subsidiary is bound or to which any of their respective assets or properties is
subject;

(vii)       any material labor difficulties or labor union organizing activities
with respect to employees of the Company or any Subsidiary;

(viii)       any material transaction entered into by the Company or a
Subsidiary other than in the ordinary course of business;

(ix)       the loss of the services of any key employee, or material change in
the composition or duties of the senior management of the Company or any
Subsidiary;

(x)       the loss or, to the Company’s Knowledge, threatened loss of any
customer which has had or could reasonably be expected to have a Material
Adverse Effect; or

(xi)       any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.

4.9    SEC Filings; S-3 Eligibility.

 

28



--------------------------------------------------------------------------------

(a)       At the time of filing thereof, the SEC Filings complied as to form in
all material respects with the requirements of the Exchange Act and did not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading.

(b)       Each registration statement and any amendment thereto filed by the
Company since January 1, 2009 pursuant to the Securities Act and the rules and
regulations thereunder, as of the date such statement or amendment became
effective, complied as to form in all material respects with the Securities Act
and did not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein not misleading; and each prospectus filed pursuant to
Rule 424(b) under the Securities Act, as of its issue date and as of the closing
of any sale of securities pursuant thereto did not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary in order to make the statements made therein, in the light
of the circumstances under which they were made, not misleading.

(c)       The Company meets the issuer eligibility requirements of General
Instruction I.A of Form S-3 to register the Registrable Securities (as such term
is defined in the Registration Rights Agreement) for sale by the Holders as
contemplated by the Registration Rights Agreement.

4.10   No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Notes will not (i) conflict with or result in a breach or violation
of (a) any of the terms and provisions of, or constitute a default under the
Articles of Incorporation or the Bylaws (true and complete copies of which have
been made available to the Purchasers through the EDGAR system), or (b) any
statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the Company, any Subsidiary
or any of their respective assets or properties, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any lien, encumbrance
or other adverse claim upon any of the properties or assets of the Company or
any Subsidiary or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any Material Contract, except in the case of clauses (i)(b) and (ii) above, such
as could not reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.

4.11   Tax Matters. The Company and each Subsidiary has prepared and filed (or
filed applicable extensions therefore) all tax returns required to have been
filed by the Company or such Subsidiary with all appropriate governmental
agencies and paid all taxes shown thereon or otherwise owed by it, other than
any such taxes which the Company or any Subsidiary are contesting in good faith
and for which adequate reserves have been provided and reflected in the
Company’s financial statements included in the SEC Filings. The charges,
accruals and reserves on the books of the Company in respect of taxes for all
fiscal periods are adequate in all material respects, and there are no material
unpaid assessments against the

 

29



--------------------------------------------------------------------------------

Company or any Subsidiary nor, to the Company’s Knowledge, any basis for the
assessment of any additional taxes, penalties or interest for any fiscal period
or audits by any federal, state or local taxing authority except for any
assessment which is not material to the Company and its Subsidiaries, taken as a
whole. All taxes and other assessments and levies that the Company or any
Subsidiary is required to withhold or to collect for payment have been duly
withheld and collected and paid to the proper governmental entity or third party
when due, other than any such taxes which the Company or any Subsidiary are
contesting in good faith and for which adequate reserves have been provided and
reflected in the Company’s financial statements included in the SEC Filings.
There are no tax liens or claims pending or, to the Company’s Knowledge,
threatened in writing against the Company or any Subsidiary or any of their
respective assets or property. Except as described in the SEC Filings, there are
no outstanding tax sharing agreements or other such arrangements between the
Company and any Subsidiary or other corporation or entity.

4.12       Title to Properties. Except as disclosed in the SEC Filings, the
Company and each Subsidiary has good and marketable title to all real properties
and all other properties and assets (excluding Intellectual Property assets
which are the subject of Section 4.15) owned by it, in each case free from
liens, encumbrances and defects that would materially affect the value thereof
or materially interfere with the use made or currently planned to be made
thereof by them; and except as disclosed in the SEC Filings, the Company and
each Subsidiary holds any leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or currently planned to be made thereof by them.

4.13       Certificates, Authorities and Permits. The Company and each
Subsidiary possess adequate certificates, authorities or permits issued by
appropriate governmental agencies or bodies necessary to conduct the business
now operated by it, except to the extent failure to possess such certificates,
authorities or permits could not reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate, and neither the Company nor
any Subsidiary has received any notice of proceedings relating to the revocation
or modification of any such certificate, authority or permit that, if determined
adversely to the Company or such Subsidiary, could reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate.

4.14       Labor Matters.

(a)       Except as set forth in the SEC Filings, the Company is not a party to
or bound by any collective bargaining agreements or other agreements with labor
organizations. The Company has not violated in any material respect any laws,
regulations, orders or contract terms, affecting the collective bargaining
rights of employees, labor organizations or any laws, regulations or orders
affecting employment discrimination, equal opportunity employment, or employees’
health, safety, welfare, wages and hours.

(b)       (i) There are no labor disputes existing, or to the Company’s
Knowledge, threatened, involving strikes, slow-downs, work stoppages, job
actions, disputes, lockouts or any other disruptions of or by the Company’s
employees, (ii) there are no unfair labor practices or petitions for election
pending or, to the Company’s Knowledge, threatened before the National

 

30



--------------------------------------------------------------------------------

Labor Relations Board or any other federal, state or local labor commission
relating to the Company’s employees, (iii) no demand for recognition or
certification heretofore made by any labor organization or group of employees is
pending with respect to the Company and (iv) to the Company’s Knowledge, the
Company enjoys good labor and employee relations with its employees and labor
organizations.

(c)      The Company is, and at all times has been, in compliance with all
applicable laws respecting employment (including laws relating to classification
of employees and independent contractors) and employment practices, terms and
conditions of employment, wages and hours, and immigration and naturalization,
except where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate. There are no claims
pending against the Company before the Equal Employment Opportunity Commission
or any other administrative body or in any court asserting any violation of
Title VII of the Civil Rights Act of 1964, the Age Discrimination Act of 1967,
42 U.S.C. §§ 1981 or 1983 or any other federal, state or local law, statute or
ordinance barring discrimination in employment.

(d)      To the Company’s Knowledge, the Company has no liability for the
improper classification by the Company of its employees as independent
contractors or leased employees prior to the Initial Closing Date.

4.15    Intellectual Property. The Company and the Subsidiaries own, or have
obtained valid and enforceable licenses for, or other rights to use, the
Intellectual Property necessary for the conduct of the business of the Company
and the Subsidiaries as currently conducted and as described in the SEC Filings
as being owned or licensed by them, except where the failure to own, license or
have such rights could not reasonably be expected to result in a Material
Adverse Effect, individually or in the aggregate. Except as described in the SEC
Filings, (i) to the Company’s Knowledge, there are no third parties who have or
will be able to establish rights to any Intellectual Property, except for the
ownership rights of the owners of the Intellectual Property which is licensed to
the Company as described in the SEC Filings or where such rights could not
reasonably be expected to result in a Material Adverse Effect, individually or
in the aggregate; (ii) there is no pending or, to the Company’s Knowledge,
threat of any, action, suit, proceeding or claim by others challenging the
Company’s or any Subsidiary’s rights in or to, or the validity, enforceability,
or scope of, any Intellectual Property owned by or licensed to the Company or
any Subsidiary or claiming that the use of any Intellectual Property by the
Company or any Subsidiary in their respective businesses as currently conducted
infringes, violates or otherwise conflicts with the intellectual property rights
of any third party; and (iii) to the Company’s Knowledge, the use by the Company
or any Subsidiary of any Intellectual Property by the Company or any Subsidiary
in their respective businesses as currently conducted does not infringe, violate
or otherwise conflict with the intellectual property rights of any third party.

4.16    Environmental Matters. To the Company’s Knowledge, neither the Company
nor any Subsidiary is in violation of any statute, rule, regulation, decision or
order of any governmental agency or body or any court, domestic or foreign,
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the

 

31



--------------------------------------------------------------------------------

environment or human exposure to hazardous or toxic substances (collectively,
“Environmental Laws”), owns or operates any real property contaminated with any
substance that is subject to any Environmental Laws, is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, or is subject to
any claim relating to any Environmental Laws, which violation, contamination,
liability or claim has had or could reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate; and there is no pending or, to
the Company’s Knowledge, threatened investigation that might lead to such a
claim.

4.17    Litigation. There are no pending actions, suits or proceedings against
or affecting the Company, its Subsidiaries or any of its or their properties;
and to the Company’s Knowledge, no such actions, suits or proceedings are
threatened, except (i) as described in the SEC Filings or (ii) any such
proceeding, which if resolved adversely to the Company or any Subsidiary, could
not reasonably be expected to have a Material Adverse Effect, individually or in
the aggregate. Neither the Company nor any Subsidiary, nor any director or
officer thereof, is or since January 1, 2005 has been the subject of any action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and to the
Company’s Knowledge, there is not pending or contemplated, any investigation by
the SEC involving the Company or any current or former director or officer of
the Company. The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Securities Act or the Exchange Act.

4.18    Financial Statements. The financial statements included in each SEC
Filing comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing (or to the extent corrected by a subsequent restatement) and
present fairly, in all material respects, the consolidated financial position of
the Company as of the dates shown and its consolidated results of operations and
cash flows for the periods shown, and such financial statements have been
prepared in conformity with GAAP (except as may be disclosed therein or in the
notes thereto, and, in the case of quarterly financial statements, as permitted
by Form 10-Q under the Exchange Act). Except as set forth in the SEC Filings
filed prior to the date of this Agreement, neither the Company nor any of its
Subsidiaries has incurred any liabilities, contingent or otherwise, except those
incurred in the ordinary course of business, consistent (as to amount and
nature) with past practices since the date of such financial statements, none of
which, individually or in the aggregate, have had or could reasonably be
expected to have a Material Adverse Effect.

4.19    Insurance Coverage. The Company and each Subsidiary maintains in full
force and effect insurance coverage that is customary for comparably situated
companies for the business being conducted and properties owned or leased by the
Company and each Subsidiary.

4.20    Compliance with Nasdaq Continued Listing Requirements. Except as
disclosed in the SEC Filings, (a) the Company is in compliance with applicable
Nasdaq continued listing requirements, (b) there are no proceedings pending or,
to the Company’s Knowledge, threatened against the Company relating to the
continued listing of the Common Stock on Nasdaq, and (c) the Company has not
received any currently pending notice of the delisting of the Common Stock from
Nasdaq.

 

32



--------------------------------------------------------------------------------

4.21    Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or a Purchaser for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Company other than the
Company’s obligation to reimburse the fees and expenses of the lenders and the
administrative agent pursuant to the SVB Credit Agreement.

4.22    No Directed Selling Efforts or General Solicitation. Neither the Company
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D) in connection with
the offer or sale of any of the Notes.

4.23    No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 5, neither the Company nor
any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any Company security or
solicited any offers to buy any security, which are or will be integrated with
this offering of the Notes hereunder in a manner that would adversely affect
reliance by the Company on Section 4(2) of the Securities Act for the exemption
from registration for the transactions contemplated hereby or would require
registration of the Securities under the Securities Act.

4.24    Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 5, the offer and sale of the
Notes to the Purchasers as contemplated hereby is exempt from the registration
requirements of the Securities Act.

4.25    Questionable Payments. Neither the Company nor any of its Subsidiaries
nor, to the Company’s Knowledge, any of their respective current or former
shareholders, directors, officers, employees, agents or other Persons acting on
behalf of the Company or any Subsidiary, has on behalf of the Company or any
Subsidiary or in connection with their respective businesses: (a) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any Subsidiary; or (e) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature.

4.26    Transactions with Affiliates. Except as disclosed in the SEC Filings and
except as would not be required to be disclosed in the SEC Filings, none of the
officers or directors of the Company and, to the Company’s Knowledge, none of
the employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than as holders of stock options and/or
warrants, and for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the Company’s

 

33



--------------------------------------------------------------------------------

Knowledge, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.

4.27     Internal Controls. The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company. The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management's general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in Rules
13a-15(e) and 15d-15(e) of the Exchange Act) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company, including the Subsidiaries, is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company’s most recently filed periodic report under the Exchange Act,
as the case may be, is being prepared. The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of the
end of the period covered by the 10-K (such date, the “Evaluation Date”). The
Company presented in the 10-K the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls (as such term is
defined in Item 308 of Regulation S-K) or, to the Company’s Knowledge, in other
factors that could significantly affect the Company’s internal controls. The
Company maintains and will continue to maintain a standard system of accounting
established and administered in accordance with GAAP and the applicable
requirements of the Exchange Act.

4.28    Investment Company. The Company is not required to be registered as, and
is not an Affiliate of, and immediately following the Initial Closing Date will
not be required to register as, an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

4.29    Compliance with Laws. The Company and each of its Subsidiaries is in
compliance in all material respects with all requirements imposed by law,
regulation or rule, whether foreign, federal, state or local, that are
applicable to it, its operations, or its properties and assets, including,
without limitation, applicable requirements of the Foreign Corrupt Practices Act
of 1977 (FCPA) (15 U.S.C. § 78dd-1, et seq.).

4.30    Solvency. Before and immediately after giving effect to the incurrence
of the Obligations, the Company and each of its Subsidiaries, on a consolidated
basis, are Solvent.

4.31    Disclosure. No representation or warranty of the Company or any of its
Subsidiaries contained in any Transaction Document and none of the statements
contained in any other document, certificate, report, financial statement or
written statement furnished to any Purchaser by or on behalf of the Company or
any of its Subsidiaries pursuant to this Agreement

 

34



--------------------------------------------------------------------------------

contains any untrue statement of a material fact or omits to state a material
fact (known to Company, in the case of any document not furnished by it)
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made. Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by the Company to be
reasonable at the time made.

Each of the Purchasers acknowledges and agrees that the Company has not made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 4.

5.        Representations and Warranties of the Purchasers. Each of the
Purchasers hereby severally, and not jointly, represents and warrants to the
Company that:

5.1      Organization and Existence. Such Purchaser is a corporation, limited
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization and has all requisite corporate, partnership or limited liability
company power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.

5.2      Authorization. The execution, delivery and performance by such
Purchaser of the Transaction Documents to which such Purchaser is a party have
been duly authorized and each will constitute the legal, valid and binding
obligation of such Purchaser, enforceable against such Purchaser in accordance
with their respective terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally.

5.3      Consents. All consents, approvals, orders and authorizations required
on the part of such Purchaser in connection with the execution, delivery or
performance of each Transaction Document and the consummation of the
transactions contemplated hereby and thereby have been obtained and are
effective as of the date of this Agreement.

5.4      Purchase Entirely for Own Account. The Notes to be received by such
Purchaser hereunder and the Conversion Shares into which the Notes are
convertible will be acquired for such Purchaser’s own account, not as nominee or
agent, and not with a view to the resale or distribution of any part thereof in
violation of the Securities Act, and such Purchaser has no present intention of
selling, granting any participation in, or otherwise distributing the same and
has no arrangement or understanding with any other Persons regarding the
distribution of such Notes or Conversion Shares in violation of the Securities
Act or any applicable state securities law without prejudice, however, to such
Purchaser’s right at all times to sell or otherwise dispose of all or any part
of such Notes or Conversion Shares in compliance with applicable federal and
state securities laws. Such Purchaser is acquiring the Notes hereunder in the
ordinary course of its business. Nothing contained herein shall be deemed a
representation or warranty by such Purchaser to hold the Notes or Conversion
Shares for any period of time. Such

 

35



--------------------------------------------------------------------------------

Purchaser is not a broker-dealer registered with the SEC under the Exchange Act
or an entity engaged in a business that would require it to be so registered.

5.5      Investment Experience. Such Purchaser acknowledges that it can bear the
economic risk and complete loss of its investment in the Notes and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.

5.6      Disclosure of Information. Such Purchaser has had an opportunity to
receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the sale of the Notes. Such Purchaser
acknowledges receipt of copies of the SEC Filings. Neither such inquiries nor
any other due diligence investigation conducted by such Purchaser shall modify,
limit or otherwise affect such Purchaser’s right to rely on the Company’s
representations and warranties contained in this Agreement.

5.7      Restricted Securities. Such Purchaser understands that the Notes and
the Conversion Shares are characterized as “restricted securities” under the
U.S. federal securities laws inasmuch as they are being acquired from the
Company in a transaction not involving a public offering and that under such
laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances.

5.8      Legends. It is understood that, except as provided below, certificates
evidencing the Notes and the Conversion Shares may bear the following or any
similar legend:

(a)      “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE TRANSFERRED
UNLESS (I) SUCH SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE
SECURITIES ACT, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144 UNDER THE
SECURITIES ACT, OR (III) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL TO THE
TRANSFEROR, THE SUBSTANCE OF WHICH OPINION SHALL BE REASONABLY SATISFACTORY TO
THE COMPANY, THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER
THE SECURITIES ACT.”

(b)      If required by the authorities of any state in connection with the
issuance of sale of the Notes, the legend required by such state authority.

5.9      Accredited Investor. Such Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D. Such Purchaser was not organized for the
purpose of acquiring the Notes and is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act.

 

36



--------------------------------------------------------------------------------

5.10      No General Solicitation. Such Purchaser did not learn of the
investment in the Notes as a result of any general solicitation or general
advertising.

5.11      Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or an Purchaser
for any commission, fee or other compensation pursuant to any agreement,
arrangement or understanding entered into by or on behalf of such Purchaser.

5.12      Prohibited Transactions. Since the earlier of (a) such time as such
Purchaser was first contacted by the Company or any other Person acting on
behalf of the Company regarding the transactions contemplated hereby or
(b) thirty (30) days prior to the date of this Agreement, neither such Purchaser
nor any Affiliate of such Purchaser which (x) had knowledge of the transactions
contemplated hereby, (y) has or shares discretion relating to such Purchaser’s
investments or trading or information concerning such Purchaser’s investments,
including in respect of the Notes, or (z) is subject to such Purchaser’s review
or input concerning such Affiliate’s investments or trading (collectively,
“Trading Affiliates”) has, directly or indirectly, effected or agreed to effect
any short sale, whether or not against the box, established any “put equivalent
position” (as defined in Rule 16a-1(h) under the Exchange Act) with respect to
the Common Stock, granted any other right (including, without limitation, any
put or call option) with respect to the Common Stock or with respect to any
security that includes, relates to or derived any significant part of its value
from the Common Stock or otherwise sought to hedge its position in the Notes
(each, a “Prohibited Transaction”). Prior to the earliest to occur of (i) the
termination of this Agreement or (ii) the date on which the Company has paid all
principal and unpaid interest under the Notes and there are no Notes remaining
outstanding, such Purchaser shall not, and shall cause its Trading Affiliates
not to, engage, directly or indirectly, in a Prohibited Transaction. Such
Purchaser acknowledges that the representations, warranties and covenants
contained in this Section 5.12 are being made for the benefit of the other
Purchasers as well as the Company and that each of the other Purchasers shall
have an independent right to assert any claims against such Purchaser arising
out of any breach or violation of the provisions of this Section 5.12.

The Company acknowledges and agrees that no Purchaser has made any
representations or warranties with respect to the transactions contemplated by
the Transaction Documents other than those specifically set forth in this
Section 5.

6. Conditions to Closing.

6.1      Conditions to the Purchasers’ Obligations. The obligation of each
Additional Purchaser to purchase Additional Notes at each Additional Notes
Closing is subject to the fulfillment to such Additional Purchaser’s
satisfaction, on or prior to the applicable Additional Notes Closing Date, of
the following conditions, any of which may be waived by such Additional
Purchaser (as to itself only):

(a)      The representations and warranties made by the Company in Section 4
qualified as to materiality shall be true and correct as of the date of this
Agreement and

 

37



--------------------------------------------------------------------------------

as of the applicable Additional Notes Closing Date as so qualified, except to
the extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct as
of such earlier date as so qualified, and, the representations and warranties
made by the Company in Section 4 not qualified as to materiality shall be true
and correct in all material respects at all times as of the date of this
Agreement and as of the applicable Additional Notes Closing Date, except to the
extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects as of such earlier date. The Company shall have performed
in all material respects all obligations and covenants herein required to be
performed by it on or prior to the applicable Additional Notes Closing Date.

(b)      The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Securities and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect.

(c)      The Company shall have executed and delivered the Registration Rights
Agreement.

(d)      The Company shall have filed with Nasdaq a Notification Form: Listing
of Additional Shares for the listing of the Conversion Shares on Nasdaq, a copy
of which shall have been provided to the Additional Purchasers.

(e)      No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.

(f)      The Company shall have delivered a Certificate, executed on behalf of
the Company by its Chief Executive Officer or its Chief Financial Officer, dated
as of the applicable Additional Notes Closing Date, certifying to the
fulfillment of the conditions specified in subsections (a), (b), (e) and (j) of
this Section 6.1.

(g)      The Company shall have delivered a Certificate, executed on behalf of
the Company by its Secretary, dated as of the applicable Additional Notes
Closing Date, certifying the resolutions adopted by the Board or any duly
authorized committee thereof approving the transactions contemplated by this
Agreement and the other Transaction Documents and the issuance of the Additional
Notes, certifying the current versions of the Articles of Incorporation and
Bylaws and certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company.

(h)      The Additional Purchasers shall have received an opinion from
O’Melveny & Myers LLP, special counsel to the Company, dated as of the
applicable Additional Notes Closing Date, in form and substance reasonably
acceptable to the Additional Purchasers and addressing such legal matters as the
Additional Purchasers may reasonably request.

 

38



--------------------------------------------------------------------------------

(i)      No stop order, suspension of trading or delisting shall have been
imposed by Nasdaq, the SEC or any other governmental or regulatory body with
respect to public trading in the Common Stock.

(j)      The Company shall have delivered the written consent of Silicon Valley
Bank to all of the transactions contemplated hereby, including without
limitation the incurrence of Indebtedness hereunder, the issuance of the
Additional Notes to the Additional Purchasers, and the Stock Pledges, and shall
have delivered such other documents, agreements and instruments relating thereto
as are reasonably required by the Additional Purchasers.

6.2    Conditions to Obligations of the Company. The Company’s obligation to
sell and issue the Additional Notes at each Additional Notes Closing is subject
to the fulfillment to the satisfaction of the Company on or prior to the
applicable Additional Notes Closing Date of the following conditions, any of
which may be waived by the Company:

(a)      The representations and warranties made by the Additional Purchasers in
Section 5, other than the representations and warranties contained in Sections
5.4, 5.5, 5.6, 5.7, 5.8, 5.9 and 5.10 (the “Investment Representations”), shall
be true and correct in all material respects when made, and shall be true and
correct in all material respects on the applicable Additional Notes Closing Date
with the same force and effect as if they had been made on and as of said date.
The Investment Representations shall be true and correct in all respects when
made, and shall be true and correct in all respects on the applicable Additional
Notes Closing Date with the same force and effect as if they had been made on
and as of said date. The Additional Purchasers shall have performed in all
material respects all obligations and covenants herein required to be performed
by them on or prior to the applicable Additional Notes Closing Date.

(b)      The Additional Purchasers shall have executed and delivered the
Registration Rights Agreement.

(c)      The Additional Purchasers shall have delivered the portion of the
Additional Notes Purchase Price applicable to tranche of Additional Notes to be
issued on such Additional Notes Closing Date to the Company.

6.3    Termination of Obligations to Effect Closing; Effects.

(a)      The obligations of the Company, on the one hand, and the Additional
Purchasers, on the other hand, to effect each Additional Notes Closing shall
terminate as follows:

(i)      Upon the mutual written consent of the Company and the Additional
Purchasers;

 

39



--------------------------------------------------------------------------------

(ii)    By the Company if any of the conditions set forth in Section 6.2 shall
have become incapable of fulfillment, and shall not have been waived by the
Company;

(iii)    By an Additional Purchaser (with respect to itself only) if any of the
conditions set forth in Section 6.1 shall have become incapable of fulfillment,
and shall not have been waived by such Additional Purchaser; or

(iv)    By either the Company or any Additional Notes Purchaser (with respect to
itself only) if the first Additional Notes Closing has not occurred on or prior
to November 15, 2013;

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect an Additional Notes Closing shall
not then be in breach of any of its representations, warranties, covenants or
agreements contained in this Agreement or the other Transaction Documents if
such breach has resulted in the circumstances giving rise to such party’s
seeking to terminate its obligation to effect such Additional Notes Closing.

(b)      In the event of termination by the Company or any Additional Purchaser
of its obligations to effect an Additional Notes Closing pursuant to this
Section 6.3, written notice thereof shall forthwith be given to the other
Additional Purchasers by the Company and the other Additional Purchasers shall
have the right to terminate their obligations to effect such Additional Notes
Closing upon written notice to the Company and the other Purchasers. Nothing in
this Section 6.3 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.

7.      Covenants and Agreements.

7.1    Reservation of Common Stock. The Company shall at all times reserve and
keep available out of its authorized but unissued shares of Common Stock, solely
for the purpose of providing for the conversion of the Notes, such number of
shares of Common Stock as shall from time to time equal the Conversion Shares
issuable from time to time.

7.2    Reports. The Company will furnish to the Holders and/or their assignees
such information relating to the Company and its Subsidiaries as from time to
time may reasonably be requested by the Holders and/or their assignees;
provided, however, that the Company shall not disclose material nonpublic
information to the Holders, or to advisors to or representatives of the
Investors, unless prior to disclosure of such information the Company identifies
such information as being material nonpublic information and provides the
Holders, such advisors and representatives with the opportunity to accept or
refuse to accept such material nonpublic information for review and any Holders
wishing to obtain such information enters into an appropriate confidentiality
agreement with the Company with respect thereto.

 

40



--------------------------------------------------------------------------------

7.3     No Conflicting Agreements. The Company will not take any action, enter
into any agreement or make any commitment that would conflict or interfere in
any material respect with the Company’s obligations to the Holders under the
Transaction Documents.

7.4     Insurance. The Company shall not materially reduce the insurance
coverages described in Section 4.19.

7.5     Compliance with Laws. The Company will comply in all material respects
with all applicable laws, rules, regulations, orders and decrees of all
governmental authorities.

7.6     Listing of Underlying Shares and Related Matters. Promptly following the
date of this Agreement, the Company shall take all necessary action to cause the
Conversion Shares issuable upon conversion of the Additional Notes to be listed
on Nasdaq at or promptly following the applicable Additional Notes Closing Date.
Further, if the Company applies to have its Common Stock or other securities
traded on any other principal stock exchange or market, it shall include in such
application the Conversion Shares and will take such other action as is
necessary to cause such Common Stock to be so listed. The Company will use
commercially reasonable efforts to continue the listing and trading of its
Common Stock on Nasdaq and, in accordance, therewith, will use commercially
reasonable efforts to comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of such market or
exchange, as applicable.

7.7     Termination of Covenants. The provisions of Sections 7.2 through 7.5
shall terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.

7.8     Removal of Legends. Upon the earlier of (i) the sale or disposition of
any Notes by a Holder pursuant to Rule 144 under the Securities Act (“Rule 144”)
or pursuant to any other exemption under the Securities Act such that the
purchaser acquires freely tradable securities or (ii) any Notes of such Holder
becoming eligible to be sold without restriction pursuant to Rule 144, upon the
written request of such Holder, the Company shall or, in the case of Common
Stock, shall cause the transfer agent for the Common Stock (the “Transfer
Agent”) to issue replacement Notes. From and after the earlier of such dates,
upon a Holder’s written request, the Company shall promptly cause such Holder’s
Notes to be replaced with Notes which do not bear such restrictive legends, and
the Conversion Shares subsequently issued upon due conversion of the Notes shall
not bear such restrictive legends provided the provisions of either clause
(i) or clause (ii) above, as applicable, are satisfied with respect thereto. In
addition, upon the earlier of (i) registration of the Conversion Shares for
resale pursuant to the Registration Rights Agreement or (ii) the Conversion
Shares becoming eligible to be sold without restriction pursuant to Rule 144,
the Company shall (A) deliver to the Transfer Agent irrevocable instructions
that the Transfer Agent shall reissue a certificate representing shares of
Common Stock without legends upon receipt by such Transfer Agent of the legended
certificates for such shares, together with either (1) a customary
representation by the Holder that Rule 144 applies to

 

41



--------------------------------------------------------------------------------

the shares of Common Stock represented thereby or (2) a statement by the Holder
that such Holder has sold the shares of Common Stock represented thereby in
accordance with the Plan of Distribution contained in the Registration
Statement, and (B) cause its counsel to deliver to the Transfer Agent one or
more opinions to the effect that the removal of such legends in such
circumstances may be effected under the Securities Act. When the Company is
required to cause an unlegended Note or certificate to replace a previously
issued legended Note or certificate, if: (1) the unlegended Note certificate is
not delivered to a Holder within three (3) Business Days of submission by that
Holder of a legended Note or certificate and supporting documentation to the
Transfer Agent as provided above and (2) prior to the time such unlegended
certificate is received by the Holder after such three (3) Business Day period,
the Holder, or any third party on behalf of such Holder or for the Holder’s
account, purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of shares represented
by such certificate (a “Buy-In”), then the Company shall pay in cash to the
Investor (for costs incurred either directly by such Holder or on behalf of a
third party) the amount by which the total purchase price paid for Common Stock
as a result of the Buy-In (including brokerage commissions, if any) exceeds the
proceeds received by such Holder as a result of the sale to which such Buy-In
relates. The Holder shall provide the Company written notice together with a
reasonably detailed summary indicating the amounts payable to the Investor in
respect of the Buy-In.

7.9     Equal Treatment of Holders. No consideration shall be offered or paid to
any Person to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents unless the same consideration is also offered
to all of the Holders. For clarification purposes, this provision constitutes a
separate right granted to each Holder by the Company and negotiated separately
by each Holder, and is intended for the Company to treat the Holders as a class
and shall not in any way be construed as the Holders acting in concert or as a
group with respect to the purchase, disposition or voting of the Notes or
otherwise.

7.10     Registration Requirement. Within thirty (30) days after each Additional
Notes Closing Date, the Company shall file a post-effective amendment to the
Registration Statement with the SEC covering the resale or other disposition of
the Conversion Shares issuable upon conversion of the Additional Notes. All
expenses incurred in connection with any such registration will be borne by the
Company, excluding the fees and disbursements of counsel to the Holders which
shall be borne by the Holders in accordance with Section 10.5.

7.11     Tandberg Litigation. So long as FBC Holdings S.a.r.l. directly or
indirectly owns a majority of outstanding shares of Tandberg Data (Holdings)
S.a.r.l., the Company covenants that none of the Company, any of its
Subsidiaries or their successors or assigns will sue Tandberg Data (Holdings)
S.a.r.l., or any of its parents, subsidiaries, divisions, or affiliates
(collectively, “Tandberg”), or their respective distributors, partners,
suppliers, customers (including OEM customers), end users, or successors, based
on any claim that any products that Tandberg or any of its Subsidiaries
manufactures, uses, sells, or offers for sale in the marketplace, past, present,
or hereafter, infringe U.S. Patent No. 6,328,766, whether directly, indirectly,
contributorily or otherwise, or any claim related thereto. Notwithstanding
the foregoing, the foregoing covenant not to sue shall not apply to: (i) a
business which Tandberg or its parents acquire subsequent to February 12, 2013;
(ii) any third party companies

 

42



--------------------------------------------------------------------------------

that are currently in litigation with the Company or products which have been
formally accused of infringement by the Company as of February 12, 2013 (other
than in the Tandberg Litigation); or (iii) Third Party Products. For purposes
of this Section 7.11, “Third Party Products” means products that Tandberg
purchases from suppliers and resells under the Tandberg brand name without
modification and which are not designed by Tandberg. Components used in Tandberg
products are not Third Party Products.

7.12     Indebtedness. The Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness, except for Permitted Indebtedness.

7.13     Maintenance of Existence and Properties. The Company will, and will
cause each of its Subsidiaries to, at all times preserve and keep in full force
and effect its existence in its jurisdiction of organization and all rights and
franchises material to its business. Company will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or useful in the business of Company and its Subsidiaries (including all
Intellectual Property) and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof.

7.14     Restricted Junior Payment. Neither the Company nor any of its
Subsidiaries shall, directly or indirectly, declare, order, pay, make or set
apart any sum for any Restricted Junior Payment, provided that (i) the Company
may convert any of its convertible securities into other securities pursuant to
the terms of such convertible securities or otherwise in exchange thereof,
(ii) the Company may repurchase the stock of former employees, directors,
officers, or consultants pursuant to stock repurchase agreements or upon death,
disability, retirement, severance, or termination of such former employees,
directors, officers, or consultants so long as an Event of Default does not
exist at the time of such repurchase and would not exist after giving effect to
such repurchase, provided such repurchase does not exceed in the aggregate of
Fifty Thousand Dollars ($50,000.00) per fiscal year; and (iii) the Company may
(but shall not be required) to pay proceeds, if any, of the BDT Litigation to
its shareholders in the form of dividends or distributions so long as (a) no
Event of Default has occurred and is continuing or would exist immediately after
giving effect to any such transaction and (b) unrestricted cash and cash
equivalents of the Company and its Subsidiaries plus the availability under the
SVB Credit Agreement (or any extension, renewal or refinancing thereof permitted
hereunder) is not less than Ten Million Dollars ($10,000,000.000) immediately
after giving effect to any such payment.

7.15     Liens. The Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of the Company or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC or under any similar recording or notice statute,

 

43



--------------------------------------------------------------------------------

except Permitted Encumbrances.

7.16     Stock Pledges. As soon as practicable and in any event no later than
sixty (60) days after the initial Additional Notes Closing Date (or such later
date as Required Holders may agree), the Company and each of the Company’s
foreign subsidiaries, Overland Storage (Europe) Ltd., Overland Storage SARL and
Overland Storage GmbH (collectively, the “Pledged Subsidiaries”), shall have
executed and delivered amended or replacement stock pledge agreements governed
by the local law of the jurisdiction of formation of each such Pledged
Subsidiary in a form reasonably acceptable to the Purchasers, pursuant to which
the Company shall grant the Purchasers a first priority security interest in 65%
of the stock of each Pledged Subsidiary to secure the Notes, including the
Additional Notes (“Stock Pledges”).

8.       Events of Default. If any one or more of the following events (each an
“Event of Default”) shall occur:

8.1     Failure to Pay. Failure by the Company to pay: (i) any portion of the
Principal Amount when due and payable or when declared due and payable in
accordance with this Agreement, or (ii) any accrued interest or other amount
payable by the Company under this Agreement within five (5) days after the date
when due and payable or when declared due and payable in accordance with this
Agreement; or

8.2     Certain Covenant Defaults. Default by the Company in the performance of
or compliance with any term contained in any Transaction Document, other than
any such term referred to in any other subsection of this Section 8, and such
default shall not have been remedied or waived within thirty (30) days after the
earlier of (i) receipt by the Company of notice from any Holder of such default,
or (ii) the Company’s knowledge of such default; or

8.3     Involuntary Bankruptcy; Appointment of Receiver, etc.

(i) A court having jurisdiction shall enter a decree or order for relief in
respect of the Company or any of its Subsidiaries in an involuntary case under
the Bankruptcy Laws, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or

(ii) An involuntary case shall be commenced against the Company or any of its
Subsidiaries under the Bankruptcy Laws; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over the
Company or any of its Subsidiaries, or over all or a substantial part of their
property, shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of the Company or
any of its Subsidiaries for all or a substantial part of its property; or a
warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of the Company, and any such event
described in this clause (ii) shall continue for 60 days unless dismissed,
bonded or discharged; or

 

44



--------------------------------------------------------------------------------

8.4     Voluntary Bankruptcy; Appointment of Receiver, etc.

(i) The Company or any of its Subsidiaries shall have an order for relief
entered with respect to it or commence a voluntary case under the Bankruptcy
Laws, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or the Company or any of its Subsidiaries shall make any assignment
for the benefit of creditors; or

(ii) The Company shall be unable, or shall fail generally, or shall admit in
writing its inability, to pay its debts as such debts become due; or the Board
(or any committee thereof or similar governing body of any Subsidiary) shall
adopt any resolution or otherwise authorize any action to approve any of the
actions referred to in clause (i) above or this clause (ii); or

8.5     Dissolution. Any order, judgment or decree shall be entered against the
Company or any of its Subsidiaries decreeing the dissolution or split up of the
Company or any of its Subsidiaries and such order shall remain undischarged or
unstayed for a period in excess of 30 days; or

8.6     Change in Control. A Change in Control shall have occurred unless
otherwise agreed in writing by the Company and the Required Holders that such
Change in Control shall not constitute an Event of Default pursuant to this
Section 8; or

8.7     Representations and Warranties. Any representation, warranty,
certification or other statement made by the Company or any of its Subsidiaries
in any Transaction Document or in any statement or certificate at any time given
by the Company or any of its Subsidiaries in pursuant hereto or thereto or in
connection herewith or therewith shall have been false in any material respect
on the date as of which made; or

8.8     Judgments. Any money judgment, writ or warrant of attachment or similar
process involving (i) in any individual case an amount in excess of $1,000,000
over the amount covered by independent third-party insurance as to which
liability has been accepted by the applicable insurance carrier or (ii) in the
aggregate at any time an amount in excess of $1,000,000 over the amount covered
by independent third-party insurance as to which liability has been accepted by
the applicable insurance carrier, shall be entered or filed against the Company
or any of its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of 60 days (or in any
event later than five days prior to the date of any proposed sale thereunder);
or

8.9     Cross-Default.

(i)       The Company or any of its Subsidiaries shall fail to pay when due any
principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness in an individual principal amount of $500,000 or more
or with an aggregate principal amount of $500,000 or more; or

 

45



--------------------------------------------------------------------------------

(ii)      The breach or default by the Company or any of its Subsidiaries with
respect to any other term of (a) one or more items of Indebtedness in the
individual or aggregate principal amounts referred to in clause (i) above or
(b) any loan agreement, mortgage, indenture or other agreement relating to such
item(s) of Indebtedness, if the effect of such breach or default is to cause, or
to permit the holder or holders of that Indebtedness (or a trustee on behalf of
such holder or holders) to cause, that Indebtedness to become or be declared due
and payable prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be (upon the giving or receiving of
notice, lapse of time, both, or otherwise);

THEN (i) upon the occurrence of any Event of Default described in Sections 8.3,
8.4 or 8.5, each of the unpaid principal amount of and accrued interest on the
Notes, and all other obligations hereunder shall automatically become
immediately due and payable, without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by the
Company, and (ii) upon the occurrence and during the continuation of any other
Event of Default, upon the written notice of Required Holders, by written notice
to the Company, declare all or any portion of the amounts described in clause
(i) to be, and the same shall forthwith become, immediately due and payable.

9.       Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the closing of the transactions
contemplated by this Agreement until the satisfaction in full of all of the
Obligations (other than unasserted indemnification obligations).

10.      Miscellaneous.

10.1    Successors and Assigns. No Holder may assign or otherwise transfer any
of its rights or obligations hereunder except pursuant to the terms of this
Agreement (and any other attempted assignment or transfer by any party hereto
shall be null and void). This Agreement may not be assigned by a party hereto
without the prior written consent of the Company or the Holders, as applicable,
provided, however, that a Holder may assign its rights and delegate its duties
hereunder in whole or in part to an Affiliate or to a third party acquiring some
or all of its Notes in a transaction complying with applicable securities laws
without the prior written consent of the Company or the other Investors,
provided that the parties to each assignment shall execute and deliver to the
Company an assignment and assumption agreement. The provisions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties. Without limiting the generality of the
foregoing, in the event that the Company is a party to a merger, consolidation,
share exchange or similar business combination transaction in which the Common
Stock is converted into the equity securities of another Person, from and after
the effective time of such transaction, such Person shall, by virtue of such
transaction, be deemed to have assumed the obligations of the Company hereunder,
the term “Company” shall be deemed to refer to such Person and the term “Common
Stock” shall be deemed to refer to the securities received by the Investors in
connection with such transaction. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. The Company shall maintain at one of its offices located in
the United States a

 

46



--------------------------------------------------------------------------------

register for the recordation of the names and addresses of the Holders, and the
principal amounts (and stated interest thereon) owing to each Holder pursuant to
the terms hereof from time to time (the “Register”). Absent demonstrable error,
the entries in the Register shall be conclusive, and the Company and the Holders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Holder hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by any Holder, at any reasonable time and from time to time upon
reasonable prior notice.

10.2    Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile or pdf, which shall be deemed an original.

10.3    Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

10.4    Notices. Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given as hereinafter described (i) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (ii) if given by telex or
telecopier, then such notice shall be deemed given upon receipt of confirmation
of complete transmittal, (iii) if given by mail, then such notice shall be
deemed given upon the earlier of (A) receipt of such notice by the recipient or
(B) three (3) days after such notice is deposited in first class mail, postage
prepaid, and (iv) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one (1) Business Day after
delivery to such carrier. All notices shall be addressed to the party to be
notified at the address as follows, or at such other address as such party may
designate by ten days’ advance written notice to the other party:

If to the Company:

Overland Storage, Inc.

9112 Spectrum Center Boulevard

San Diego, California 92123

Attention: Eric L. Kelly, President and Chief Executive Officer

Kurt Kalbfleisch, Senior Vice President and CFO

Fax: (858) 495-4267

With a copy to:

O’Melveny & Myers LLP

2756 Sand Hill Road

Menlo Park, California 94025

Attention: Paul L. Sieben, Esq.

Fax: (650) 473-2601

If to the Holders:

 

47



--------------------------------------------------------------------------------

to the addresses set forth on the signature pages hereto.

10.5    Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith and the parties hereto hereby acknowledge that each of the
Company and each Purchaser has relied for such matters on the advice of its own
respective counsel. In the event that legal proceedings are commenced by any
party to this Agreement against another party to this Agreement in connection
with this Agreement or the other Transaction Documents, the party or parties
which do not prevail in such proceedings shall severally, but not jointly, pay
their pro rata share of the reasonable attorneys’ fees and other reasonable
out-of-pocket costs and expenses incurred by the prevailing party in such
proceedings.

10.6    Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the Required Holders; provided that that
no such amendment shall, without the consent of each Holder directly affected,
increase the Initial Notes Purchase Price or the Additional Notes Purchase
Price, as applicable, required to be paid by such Holder or otherwise increase
the amount of the loans extended to the Company as set forth herein. Any
amendment or waiver effected in accordance with this paragraph shall be binding
upon each holder of any Notes purchased under this Agreement at the time
outstanding, each future holder of all such Notes, and the Company.

10.7    Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Company
or the Holders without the prior consent of the Company (in the case of a
release or announcement by the Holders) or the Holders (in the case of a release
or announcement by the Company) (which consents shall not be unreasonably
withheld), except as such release or announcement may be required by law or the
applicable rules or regulations of any securities exchange or securities market,
in which case the Company or the Holders, as the case may be, shall allow the
Holders or the Company, as applicable, to the extent reasonably practicable in
the circumstances, reasonable time to comment on such release or announcement in
advance of such issuance. By 8:30 a.m. (New York City time) on the Trading Day
immediately following the applicable Additional Notes Closing Date, the Company
shall issue a press release disclosing the consummation of the transactions
contemplated by this Agreement. No later than the fourth (4th) Trading Day
following the applicable Additional Notes Closing Date, the Company will file a
Current Report on Form 8-K with the SEC attaching the press release described in
the foregoing sentence as well as copies of the Transaction Documents. In
addition, the Company will make such other filings and notices in the manner and
time required by the SEC or Nasdaq.

10.8    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement, but shall be interpreted as if it were
written so as to be enforceable to the maximum extent permitted by applicable
law, and any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. To
the

 

48



--------------------------------------------------------------------------------

extent permitted by applicable law, the parties hereby waive any provision of
law which renders any provision of this Agreement prohibited or unenforceable in
any respect.

10.9    Entire Agreement. This Agreement, including the Exhibits, and the other
Transaction Documents constitute the entire agreement among the parties hereof
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter hereof and thereof. The Recitals to this Agreement
are an integral part of this Agreement and are incorporated into and made a part
hereof.

10.10    Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

10.11    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement and the Notes shall be governed by, and construed in accordance with,
the internal laws of the State of New York applicable to agreements made and to
be performed entirely within the State of New York (except to the extent the
provisions of the California Corporations Code would be mandatorily applicable
to the issuance of the Shares or the Conversion Shares). Each of the parties
hereto irrevocably submits to the exclusive jurisdiction of the courts of the
State of New York located in New York County and the United States District
Court for the Southern District of New York for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Agreement and the
transactions contemplated hereby. Service of process in connection with any such
suit, action or proceeding may be served on each party hereto anywhere in the
world by the same methods as are specified for the giving of notices under this
Agreement. Each of the parties hereto irrevocably consents to the jurisdiction
of any such court in any such suit, action or proceeding and to the laying of
venue in such court. Each party hereto irrevocably waives any objection to the
laying of venue of any such suit, action or proceeding brought in such courts
and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. TO THE
EXTENT ALLOWABLE UNDER APPLICABLE LAW, EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS
AGREEMENT AND THE NOTES AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.

10.12    Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Notes pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser. Nothing contained herein or in
any Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a

 

49



--------------------------------------------------------------------------------

group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Notes or enforcing its rights
under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. Each Purchaser has been
represented by its own separate legal counsel in their review and negotiation of
the Transaction Documents. The Company acknowledges that each of the Purchasers
has been provided with the same Transaction Documents for the purpose of closing
a transaction with multiple Purchasers and not because it was required or
requested to do so by any Purchaser.

10.13    Amendment and Restatement. It is the intention of each of the parties
hereto that the Original Agreement be amended and restated so as to preserve the
perfection and priority of all security interests securing indebtedness and
obligations under the Original Agreement and that all obligations of the Company
hereunder and thereunder shall be secured by the Stock Pledges and that this
Agreement does not constitute a novation of the obligations and liabilities
existing under the Original Agreement. The parties hereto further acknowledge
and agree that this Agreement constitutes an amendment of the Original Agreement
made under and in accordance with the terms of Section 10.6 of the Original
Agreement. In addition, unless specifically amended hereby, each of the other
Transaction Documents shall continue in full force and effect and that, from and
after the date hereof, all references to the “NPA”, the “Note Purchase
Agreement” or the “Purchase Agreement” contained therein shall be deemed to
refer to this Agreement.

[signature page follows]

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

The Company:

  

OVERLAND STORAGE, INC.

   By: /s/ Eric L. Kelly                                          

Name:  Eric L. Kelly

  

Title:  President and Chief Executive Officer



--------------------------------------------------------------------------------

The Purchasers:    CYRUS OPPORTUNITIES MASTER FUND II, LTD.    By: Cyrus Capital
Partners, L.P., its investment manager    By: /s/ James
Tucker                                        Name: James Tucker       Title:
Authorized Signatory       Address:        c/o Cyrus Capital Partners, L.P.   
      399 Park Avenue, 39th Floor          New York, New York, 10022         
Attention: Daniel Bordessa       Initial Principal Amount of Initial Notes:
$6,432,000

 

Initial Principal Amount of Additional Notes:

       Tranche 1: $1,707,000

 

    Tranche 2: $1,138,000

 

    Tranche 3: $1,138,000



--------------------------------------------------------------------------------

The Purchasers:    CRS MASTER FUND, L.P.    By: Cyrus Capital Partners, L.P.,
its investment manager    By: /s/ James
Tucker                                            Name: James Tucker      
Title: Authorized Signatory       Address:       
c/o Cyrus Capital Partners, L.P.          399 Park Avenue, 39th Floor         
New York, New York, 10022                  Attention: Daniel Bordessa      
        Initial Principal Amount of Initial Notes: $2,088,000

 

        Initial Principal Amount of Additional Notes:

               Tranche 1: $498,000

 

            Tranche 2: $332,000

 

            Tranche 3: $332,000



--------------------------------------------------------------------------------

The Purchasers:   

CRESCENT 1, L.P.

   By: Cyrus Capital Partners, L.P., its investment manager   
By: /s/ James Tucker                                                Name: James
Tucker       Title: Authorized Signatory       Address:       
c/o Cyrus Capital Partners, L.P.          399 Park Avenue, 39th Floor         
New York, New York, 10022                  Attention: Daniel Bordessa      
        Initial Principal Amount of Initial Notes: $2,412,000

 

        Initial Principal Amount of Additional Notes:

               Tranche 1: $570,000

 

            Tranche 2: $380,000

 

            Tranche 3: $380,000



--------------------------------------------------------------------------------

The Purchasers:    CYRUS SELECT OPPORTUNITIES MASTER FUND, LTD.    By: Cyrus
Capital Partners, L.P., its investment manager   
By: /s/ James Tucker                                                Name: James
Tucker       Title: Authorized Signatory       Address:       
c/o Cyrus Capital Partners, L.P.          399 Park Avenue, 39th Floor         
New York, New York, 10022          Attention: Daniel Bordessa      
        Initial Principal Amount of Initial Notes: $1,068,000

 

        Initial Principal Amount of Additional Notes:

               Tranche 1: $225,000

 

            Tranche 2: $150,000

 

            Tranche 3: $150,000



--------------------------------------------------------------------------------

The Purchasers:    Clinton Group, Inc., as the investment manager for:   
CLINTON MAGNOLIA MASTER FUND, LTD.   

By: /s/ Joseph De Perio                             

   Name: Joseph De Perio    Title: Senior Portfolio Manager    Address:   

Initial Principal Amount of Initial Notes: $1,000,000

 

Initial Principal Amount of Additional Notes: N/A



--------------------------------------------------------------------------------

The Purchasers:   

BRIGHTWOOD OVERLAND PARTNERS

  

By:        Brightwood Capital Advisors, LLC

Its:         Managing Partner

   By: /s/ Sengal Selassie                        Name: Sengal Selassie   
Title: Authorized Person    Address:   

Initial Principal Amount of Initial Notes: $250,000

 

Initial Principal Amount of Additional Notes: N/A



--------------------------------------------------------------------------------

EXHIBIT A-1

THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AND
INTERCREDITOR AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED AS OF FEBRUARY 12,
2013 AMONG SILICON VALLEY BANK (“SENIOR LENDER”), THE HOLDERS PARTY THERETO, AND
ACKNOWLEDGED BY OVERLAND STORAGE, INC. (“BORROWER”) TO THE INDEBTEDNESS
(INCLUDING INTEREST) OWED BY BORROWER PURSUANT TO THAT CERTAIN LOAN AND SECURITY
AGREEMENT DATED AS OF AUGUST 9, 2011 BY AND AMONG BORROWER AND SENIOR LENDER, AS
SUCH CREDIT AGREEMENT (SUBJECT TO THE TERMS OF THE SUBORDINATION AGREEMENT) HAS
BEEN AND HEREAFTER MAY BE AMENDED, SUPPLEMENTED, RESTATED OR OTHERWISE MODIFIED
FROM TIME TO TIME AND (SUBJECT TO THE TERMS OF THE SUBORDINATION AGREEMENT) TO
INDEBTEDNESS REFINANCING THE INDEBTEDNESS UNDER THAT AGREEMENT AS CONTEMPLATED
BY THE SUBORDINATION AGREEMENT; AND EACH HOLDER OF THIS INSTRUMENT, BY ITS
ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE
SUBORDINATION AGREEMENT.

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT, (II)
SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT, OR
(III) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL TO THE TRANSFEROR, THE
SUBSTANCE OF WHICH OPINION SHALL BE REASONABLY SATISFACTORY TO THE COMPANY, THAT
SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES
ACT.

[FORM OF] CONVERTIBLE PROMISSORY NOTE

 

$                    

   Dated: February [•], 2013

FOR VALUE RECEIVED, the undersigned, OVERLAND STORAGE, INC., a California
corporation (the “Company”), HEREBY PROMISES TO PAY to the order of [INSERT NAME
OF PURCHASER] (“Holder”) the principal amount of [INSERT AMOUNT IN WORDS]
Dollars ($[INSERT AMOUNT IN NUMBERS]) or such lesser amount as shall equal the
outstanding principal balance of the Note (the “Note”) issued by the Company to
Holder pursuant to the NPA (as defined below), and to pay all other amounts due
with respect to the Note on the dates and in the amounts set forth in the NPA.

The Company also promises to pay interest on the unpaid principal amount hereof,
until paid in full, at the rates and at the times which shall be determined in
accordance with the provisions of that certain Note Purchase Agreement dated as
of February 12, 2013 by and among the Company and the parties listed therein as
Purchasers (said Note Purchase Agreement, as it may be amended,



--------------------------------------------------------------------------------

supplemented or otherwise modified from time to time, being the “NPA”, the terms
defined therein and not otherwise defined herein being used herein as therein
defined).

This Convertible Promissory Note is one of the Company’s “Notes” and is issued
pursuant to and entitled to the benefits of the NPA, to which reference is
hereby made for a more complete statement of the terms and conditions under
which this Convertible Promissory Note is made and is to be repaid.

Except as provided in the NPA, all payments of principal and interest in respect
of this Note shall be made in lawful money of the United States of America in
same day funds at the address of the Holder or at such other place as shall be
designated in writing for such purpose in accordance with the terms of the NPA.
Holder hereby agrees, by its acceptance hereof, that before disposing of this
Convertible Promissory Note or any part hereof it will make a notation hereon of
all principal payments previously made hereunder and of the date to which
interest hereon has been paid; provided, however, that the failure to make a
notation of any payment made on this Convertible Promissory Note shall not limit
or otherwise affect the obligations of the Company hereunder with respect to
payments of principal of or interest on this Convertible Promissory Note.

Purchaser may elect to convert all or portion of the outstanding principal
amount of this Convertible Promissory Note into Common Stock pursuant to
Section 2.4 of the NPA.

Whenever any payment on this Convertible Promissory Note shall be stated to be
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest on this Convertible Promissory Note.

This Convertible Promissory Note is subject to mandatory prepayment as provided
in the NPA and to prepayment at the option of the Company as provided in the
NPA.

THIS CONVERTIBLE PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE COMPANY
AND HOLDER HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN THE STATE OF NEW YORK (EXCEPT TO THE EXTENT THE
PROVISIONS OF THE CALIFORNIA CORPORATIONS CODE WOULD BE MANDATORILY APPLICABLE
TO THE ISSUANCE OF THE CONVERSION SHARES).

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Convertible Promissory Note, together with all accrued and unpaid
interest thereon, may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the NPA.

The terms of this Convertible Promissory Note are subject to amendment only in
the manner provided in the NPA.

This Convertible Promissory Note is subject to restrictions on transfer or
assignment as provided in the NPA.



--------------------------------------------------------------------------------

No reference herein to the NPA and no provision of this Convertible Promissory
Note or the NPA shall alter or impair the obligations of the Company, which are
absolute and unconditional, to pay the principal of and interest on this
Convertible Promissory Note at the place, at the respective times, and in the
currency prescribed herein and in the NPA.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Convertible Promissory Note to
be duly executed by one of its officers thereunto duly authorized on the date
hereof.

 

COMPANY:

OVERLAND STORAGE, INC.

By:

 

 

Name: Eric L. Kelly

Title: President and Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A-2

THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AND
INTERCREDITOR AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED AS OF FEBRUARY 12,
2013 AMONG SILICON VALLEY BANK (“SENIOR LENDER”), THE HOLDERS PARTY THERETO, AND
ACKNOWLEDGED BY OVERLAND STORAGE, INC. (“BORROWER”) TO THE INDEBTEDNESS
(INCLUDING INTEREST) OWED BY BORROWER PURSUANT TO THAT CERTAIN LOAN AND SECURITY
AGREEMENT DATED AS OF AUGUST 9, 2011 BY AND AMONG BORROWER AND SENIOR LENDER, AS
SUCH LOAN AND SECURITY AGREEMENT (SUBJECT TO THE TERMS OF THE SUBORDINATION
AGREEMENT) HAS BEEN AND HEREAFTER MAY BE AMENDED, SUPPLEMENTED, RESTATED OR
OTHERWISE MODIFIED FROM TIME TO TIME AND (SUBJECT TO THE TERMS OF THE
SUBORDINATION AGREEMENT) TO INDEBTEDNESS REFINANCING THE INDEBTEDNESS UNDER THAT
AGREEMENT AS CONTEMPLATED BY THE SUBORDINATION AGREEMENT; AND EACH HOLDER OF
THIS INSTRUMENT, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE
PROVISIONS OF THE SUBORDINATION AGREEMENT.

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT, (II)
SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT, OR
(III) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL TO THE TRANSFEROR, THE
SUBSTANCE OF WHICH OPINION SHALL BE REASONABLY SATISFACTORY TO THE COMPANY, THAT
SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES
ACT.

[FORM OF] CONVERTIBLE PROMISSORY NOTE

 

$                    

   Dated: [•], 2013

FOR VALUE RECEIVED, the undersigned, OVERLAND STORAGE, INC., a California
corporation (the “Company”), HEREBY PROMISES TO PAY to the order of [INSERT NAME
OF PURCHASER] (“Holder”) the principal amount of [INSERT AMOUNT IN WORDS]
Dollars ($[INSERT AMOUNT IN NUMBERS]) or such lesser amount as shall equal the
outstanding principal balance of the Note (the “Note”) issued by the Company to
Holder pursuant to the NPA (as defined below), and to pay all other amounts due
with respect to the Note on the dates and in the amounts set forth in the NPA.

The Company also promises to pay interest on the unpaid principal amount hereof,
until paid in full, at the rates and at the times which shall be determined in
accordance with the provisions of that certain Amended and Restated Note
Purchase Agreement dated as of November 1, 2013 by and among the Company and the
parties listed therein as Purchasers (said Amended and Restated Note Purchase
Agreement, as it may be amended, supplemented or otherwise modified from time to
time,



--------------------------------------------------------------------------------

being the “NPA”, the terms defined therein and not otherwise defined herein
being used herein as therein defined).

This Convertible Promissory Note is one of the Company’s “Notes” and is issued
pursuant to and entitled to the benefits of the NPA, to which reference is
hereby made for a more complete statement of the terms and conditions under
which this Convertible Promissory Note is made and is to be repaid.

Except as provided in the NPA, all payments of principal and interest in respect
of this Note shall be made in lawful money of the United States of America in
same day funds at the address of the Holder or at such other place as shall be
designated in writing for such purpose in accordance with the terms of the NPA.
Holder hereby agrees, by its acceptance hereof, that before disposing of this
Convertible Promissory Note or any part hereof it will make a notation hereon of
all principal payments previously made hereunder and of the date to which
interest hereon has been paid; provided, however, that the failure to make a
notation of any payment made on this Convertible Promissory Note shall not limit
or otherwise affect the obligations of the Company hereunder with respect to
payments of principal of or interest on this Convertible Promissory Note.

Purchaser may elect to convert all or portion of the outstanding principal
amount of this Convertible Promissory Note into Common Stock pursuant to
Section 2.4 of the NPA.

Whenever any payment on this Convertible Promissory Note shall be stated to be
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest on this Convertible Promissory Note.

This Convertible Promissory Note is subject to mandatory prepayment as provided
in the NPA and to prepayment at the option of the Company as provided in the
NPA.

THIS CONVERTIBLE PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE COMPANY
AND HOLDER HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN THE STATE OF NEW YORK (EXCEPT TO THE EXTENT THE
PROVISIONS OF THE CALIFORNIA CORPORATIONS CODE WOULD BE MANDATORILY APPLICABLE
TO THE ISSUANCE OF THE CONVERSION SHARES).

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Convertible Promissory Note, together with all accrued and unpaid
interest thereon, may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the NPA.

The terms of this Convertible Promissory Note are subject to amendment only in
the manner provided in the NPA.

This Convertible Promissory Note is subject to restrictions on transfer or
assignment as provided in the NPA.



--------------------------------------------------------------------------------

No reference herein to the NPA and no provision of this Convertible Promissory
Note or the NPA shall alter or impair the obligations of the Company, which are
absolute and unconditional, to pay the principal of and interest on this
Convertible Promissory Note at the place, at the respective times, and in the
currency prescribed herein and in the NPA.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Convertible Promissory Note to
be duly executed by one of its officers thereunto duly authorized on the date
hereof.

 

COMPANY: OVERLAND STORAGE, INC. By:     Name: Eric L. Kelly Title:
President and Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT B-1

[FORM OF] NOTICE OF CONVERSION

The undersigned hereby elects to convert principal and accrued and unpaid
interest under the Convertible Promissory Note issued by Overland Storage, Inc.,
a California corporation (the “Company”), in connection with that certain Note
Purchase Agreement dated as of February 12, 2013 by and among the Company and
the Purchasers party thereto (the terms defined therein and not otherwise
defined herein being used herein as therein defined), into units of Common Stock
according to the conditions hereof, as of the date written below. No fee will be
charged to the Holder for any conversion.

Principal amount to be converted:

Date to Effect Conversion:

Conversion Price:

Number of shares of Common Stock to be issued:

 

         HOLDER:      

 

 

    

(Print Name of Holder)

 

By:    

  

 

    

Name:

    

Title:



--------------------------------------------------------------------------------

EXHIBIT B-2

[FORM OF] NOTICE OF CONVERSION

The undersigned hereby elects to convert principal and accrued and unpaid
interest under the Convertible Promissory Note issued by Overland Storage, Inc.,
a California corporation (the “Company”), in connection with that certain
Amended and Restated Note Purchase Agreement dated as of November 1, 2013 by and
among the Company and the Purchasers party thereto (the terms defined therein
and not otherwise defined herein being used herein as therein defined), into
units of Common Stock according to the conditions hereof, as of the date written
below. No fee will be charged to the Holder for any conversion.

Principal amount to be converted:

Date to Effect Conversion:

Conversion Price:

Number of shares of Common Stock to be issued:

 

         HOLDER:      

 

 

    

(Print Name of Holder)

 

By:    

  

 

    

Name:

    

Title:



--------------------------------------------------------------------------------

EXHIBIT C

Registration Rights Agreement